 

EXHIBIT 10.4

 

ASSET PURCHASE AGREEMENT

 

by and among

 

MELA SCIENCES, INC.,

 

PhotoMedex, Inc.

 

and

 

PHOTOMEDEX TECHNOLOGY, INC.

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS; INTERPRETATION 1 Section 1.1 Definitions 1
Section 1.2 Additional Defined Terms 8 Section 1.3 Interpretation 9      
ARTICLE II PURCHASE AND SALE; CLOSING 9 Section 2.1 Purchase and Sale 9 Section
2.2 Purchase Price 9 Section 2.3 The Closing 10 Section 2.4 Payment of Purchase
Price; Closing Deliverables 10 Section 2.5 Working Capital Adjustment 11 Section
2.6 Withholding Tax 13 Section 2.7 Non-Assignable Asset 13 Section 2.8 Foreign
Subsidiary 14 Section 2.9 Consumer Business Vendor Contracts 14 Section 2.10 FDA
Audit 14       ARTICLE III REPRESENTATIONS AND WARRANTIES OF PHMD 15 Section 3.1
Organization; Power; Authorization 15 Section 3.2 Binding Effect;
Noncontravention 15 Section 3.3 Capitalization 16 Section 3.4 Financial
Statements 16 Section 3.5 No Undisclosed Liabilities 17 Section 3.6 Absence of
Changes 17 Section 3.7 Title to Assets; Condition; Inventory; Accounts
Receivable 18 Section 3.8 Compliance with Laws; Permits 19 Section 3.9
Proceedings; Orders 19 Section 3.10 Tax Matters 20 Section 3.11 Environmental
Matters 21 Section 3.12 Intellectual Property 22 Section 3.13 Real Estate 23
Section 3.14 Employee Benefits 23 Section 3.15 Contracts 25 Section 3.16 Labor
Matters 26 Section 3.17 Insurance 26 Section 3.18 Affiliate Transactions 27
Section 3.19 Brokerage 27 Section 3.20 FDA and Regulatory Matters 27 Section
3.21 Foreign Corrupt Practices; OFAC 27 Section 3.22 Accounting and Disclosure
Controls 28       ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER 28
Section 4.1 Organization, Power; Authorization 28

 

 

 

 

Section 4.2 Binding Effect; Noncontravention 28 Section 4.3 Consents 29 Section
4.4 Brokerage 29 Section 4.5 Financing 29 Section 4.6 Proceedings; Orders 29
Section 4.7 Investment 29 Section 4.8 Solvency 30       ARTICLE V COVENANTS 30
Section 5.1 Public Announcements; SEC Filings 30 Section 5.2 Transaction
Expenses; Transfer Taxes 30 Section 5.3 Further Assurances 31 Section 5.4
Post-Closing Access 31 Section 5.5 Employees; Employees Benefit Plans 31 Section
5.6 Non-Compete and Non-Solicitation 33 Section 5.7 PhotoMedex Name 34 Section
5.8 PHMD Korea Employee 34       ARTICLE VI [RESERVED] 34     ARTICLE VII
[RESERVED] 34     ARTICLE VIII INDEMNIFICATION 34 Section 8.1 Indemnification 34
Section 8.2 Procedures for Indemnification 35 Section 8.3 Limitations on
Indemnification 37 Section 8.4 Escrow Amount 38 Section 8.5 Adjustments to
Purchase Price 39       ARTICLE IX TAX MATTERS 39 Section 9.1 Cooperation on Tax
Matters 39 Section 9.2 Tax Indemnification 40 Section 9.3 Straddle Period 40
Section 9.4 Responsibility for Filing Tax Returns for Periods through Closing
Date 41 Section 9.5 Amended Returns and Retroactive Elections 42 Section 9.6
Refunds and Tax Benefits 42 Section 9.7 Purchase Price Allocations 42 Section
9.8 Tax Sharing Agreements 43 Section 9.9 Tax Clearance Certificates 43      
ARTICLE X MISCELLANEOUS 43 Section 10.1 Confidentiality 43 Section 10.2 Consent
to Amendments 43 Section 10.3 Entire Agreement 43 Section 10.4 Successors and
Assigns 43

 

ii

 

 

Section 10.5 Governing Law; Consent to Jurisdiction; Venue; Waiver of Jury Trial
44 Section 10.6 No Additional Representations; Disclaimer 44 Section 10.7
Notices 45 Section 10.8 Disclosure Letter 46 Section 10.9 Counterparts 46
Section 10.10 Time is of the Essence 47 Section 10.11 No Third Party
Beneficiaries 47 Section 10.12 No Strict Construction 47 Section 10.13 Headings
47 Section 10.14 Waiver of Conflict 47

 

iii

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of June 22, 2015, by
and among MELA Sciences, Inc., a Delaware corporation (“Purchaser”), PhotoMedex,
Inc., a Nevada corporation (“PHMD”) and PhotoMedex Technology, Inc., a Delaware
corporation (“P-Tech” and, together with PHMD, the “Sellers” and each, a
“Seller”). Purchaser and the Sellers are each sometimes referred to herein as a
“Party” and, collectively, as the “Parties.” Capitalized terms which are used
but not otherwise defined herein are defined in Section 1.1 below.

 

A.           As of the date hereof, PHMD directly or indirectly owns all of the
issued, subscribed and paid-up share capital (the “Securities”) of PhotoMedex
India Private Limited, a private limited company limited by shares, incorporated
under the laws of India (the “Foreign Subsidiary”);

 

B.           The Seller Companies, together with one or more direct or indirect
wholly-owned Subsidiaries of PHMD, own all of the Business Assets; and

 

C.           The Parties desire to enter into this Agreement pursuant to which
(i) the Sellers agree to sell, or cause to be sold, to Purchaser, and Purchaser
agrees to purchase from the Sellers, and one or more of PHMD’s Subsidiaries, as
the case may be, all of the Transferred Assets, and (ii) Purchaser agrees to
assume and become responsible for paying, performing and discharging the
Business Liabilities, on the terms and subject to the conditions contained
herein.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, intending to be legally bound, the Parties
hereby agree as follows:

 

ARTICLE I

DEFINITIONS; INTERPRETATION

 

Section 1.1           Definitions. For the purposes of this Agreement, the
following terms have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under common control with, such
Person. The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by Contract or
otherwise, and the terms “controlled” and “controlling” have meanings
correlative thereto.

 

“Business” means the XTRAC and VTRAC domestic and international lines of
business of P-Tech and certain of PHMD’s other Subsidiaries, as described within
the descriptions of “Physician Recurring” and “Professional” business segments
as described in Form 10-K filed by PHMD with the SEC for the fiscal year ending
on December 31, 2014.

 

“Business Assets” means (i) the assets and properties of the Sellers, PHMD Korea
and PHMD UK to the extent such assets or properties are primarily used in, or
otherwise necessary for, the operation of the Business, or (ii) are otherwise
listed on Appendix I, but, in each case, specifically excluding the Excluded
Assets.

 

 

 

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York, or is a day on which
banking institutions located in New York, NY are authorized or required by Legal
Requirement or other governmental action to close.

 

“Business Employee” means an employee, officer, director or other service
provider of P-Tech or another wholly-owned Subsidiary of PHMD who is primarily
or exclusively engaged in providing services to the Business.

 

“Business Intellectual Property” means all Intellectual Property of the Sellers,
PHMD Korea and PHMD UK to the extent such Intellectual Property is primarily
used in, or otherwise necessary for, the operation of the Business, including
the Intellectual Property listed on Section 1.1(a) of the Disclosure Letter.

 

“Business Liabilities” means the liabilities listed on Appendix II.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consumer Business Vendor Contracts” means all vendor and supplier Contracts
that are primarily used in any business of the Seller or its Affiliates, but
that are not primarily used in the Business, including the Contracts with
vendors and suppliers listed on Section 3.15(a)(ii) of the Disclosure Letter
that are marked with an asterisk, which are not being assigned to Purchaser.

 

“Contract” means any agreement or contract or other binding obligation,
commitment or undertaking whether written or verbal.

 

“Credit Agreement” means that certain Credit Agreement, dated May 12, 2014, as
amended, by and between PHMD, JPMorgan Chase Bank, NA as Administrative Agent,
First Niagara Bank, N.A. and PNC Bank, National Association as Co-Syndication
Agents, and J.P. Morgan Securities LLC, as Lead Arranger and Bookrunner, as
amended.

 

“Disclosure Letter” means the Disclosure Letter delivered by the Sellers to
Purchaser concurrently with the execution and delivery of this Agreement.

 

“Employee Benefit Plan” means each “employee benefit plan” as such term is
defined in Section 3(3) of ERISA and each other material employee benefit plan,
program or arrangement relating to deferred compensation, bonus, severance,
retention, employment, change of control, fringe benefit, profit sharing,
unemployment compensation or other employee benefits, excluding any
Multiemployer Plan, (i) established, maintained, sponsored or contributed to (or
with respect to which an obligation to contribute has or had been undertaken) by
a Seller on behalf of any current or former Business Employee or their
beneficiaries or (ii) with respect to which a Seller has any current obligation
or liability (continuing or otherwise) on behalf of a Business Employee.

 

2

 

 

“Environmental Laws” means all federal and state statutes or regulations
concerning the pollution, protection or cleanup of the environment, including
those relating to the treatment, storage, Disposal, handling, transportation,
discharge, emission or release of Hazardous Substances, including the Clean Air
Act, the Clean Water Act, the Solid Waste Disposal Act, the Resource
Conservation and Recovery Act, and the Comprehensive Environmental Response,
Compensation, and Liability Act.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” of any entity means each entity that is treated as a single
employer with such entity for purposes of Section 4001(b)(1) of ERISA or
Section 414(b), (c), (m) or (o) of the Code.

 

“Escrow Agent” means U.S. Bank National Association.

 

“Escrow Agreement” means that certain Escrow Agreement, dated as of the Closing
Date, by and among Purchaser, PHMD and the Escrow Agent, in the form previously
agreed by the Parties.

 

“Escrow Amount” means seven hundred fifty thousand dollars ($750,000).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Liabilities” means all of the liabilities and obligations of the
Sellers or their Affiliates other than the Business Liabilities.

 

“Foreign Subsidiary Cash Amount” means $28,500.00, representing the cash and
cash equivalents of the Foreign Subsidiary as of the Closing Date.

 

“Fundamental Representations” means, collectively, the representations and
warranties set forth in Section 3.1 (Organization; Power; Authorization),
Section 3.2(a) (Binding Effect; Noncontravention), Section 3.3(b)
(Capitalization), Section 3.7(a) (Title to Assets), Section 3.10 (Tax Matters),
Section 3.11 (Environmental Matters), Section 3.14 (Employee Benefits), Section
3.19 (Brokerage), Section 4.1, (Organization; Power; Authorization), Section
4.2(a) (Binding Effect; Noncontravention), and Section 4.4 (Brokerage).

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Governmental Entity” means any transnational, domestic or foreign federal,
state, local or other governmental, regulatory or administrative authority,
department, court, agency or official, including any political subdivision
thereof.

 

“Hazardous Substance” means any waste, pollutant, contaminant, hazardous,
radioactive, or toxic substance, petroleum, petroleum-based or petroleum-derived
substance or waste or asbestos-containing material, the presence of which
requires investigation or remediation under any Environmental Laws.

 

3

 

 

“Intellectual Property” means (a) United States and foreign patents, patent
applications, continuations, continuations-in-part, divisions, reissues, patent
disclosures, inventions (whether or not patentable) and improvements thereto,
(b) United States and foreign trademarks, service marks, logos, trade dress and
trade names or other source-identifying designations or devices, (c) United
States and foreign copyrights and design rights, whether registered or
unregistered, and pending applications to register the same, (d) Internet domain
names and registrations thereof, (e) confidential ideas, trade secrets, computer
software, including source code, derivative works, moral rights, know-how,
works-in-progress, concepts, methods, processes, inventions, invention
disclosures, formulae, reports, data, customer lists, mailing lists, business
plans or other proprietary information, and (f) any and all other intellectual
property rights throughout the world.

 

“IRS” means the United States Internal Revenue Service.

 

“Lease” means all leases, subleases and other Contracts under which any Seller
Company leases, uses or occupies, or has the right to use or occupy, any real
property that is primarily used in, or otherwise necessary for, the operation of
the Business.

 

“Leased Real Estate” means all real property that any Seller Company leases,
subleases or otherwise uses or occupies, or has the right to use or occupy,
pursuant to a Lease.

 

“Legal Requirement” means any requirement arising under any action, law, treaty,
rule or regulation, determination or direction of a Governmental Entity.

 

“Liens” means any mortgage, pledge, lien, security interest, charge,
hypothecation, option, right of first refusal, easement, right of way,
restriction on transfer or use, title defect, encroachment or other encumbrance
or other adverse claim of any kind.

 

“Losses” means, with respect to any Person, any and all liabilities, costs,
damages, deficiencies, penalties, fines or other losses or expenses incurred by
such Person (including reasonable out-of-pocket expenses of investigation and
reasonable out-of-pocket attorneys’ or consultants’ fees and expenses as a
result or arising out of any action, suit or proceeding whether involving a
Third Party Claim or a claim solely between the Parties to enforce the
provisions hereof), but not including any consequential damages, special
damages, incidental damages, indirect damages, punitive damages, diminution in
value or lost profits, except to the extent payable by an Indemnified Person to
a Person in a Third-Party Claim.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations or condition (financial or otherwise) of the
Business, but excluding any effect resulting from (a) general economic
conditions or general effects on the industry in which the Business is primarily
engaged (including as a result of an outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war, or the occurrence of any other calamity or crisis
(including any act of terrorism) or any change in financial, political or
economic conditions in the United States or elsewhere) not having a materially
disproportionate effect on P-Tech or the Business relative to other participants
in the industry in which the Business is primarily engaged, or (b) any change or
amendment to any Legal Requirement or any change in the manner in which any
Legal Requirement is enforced generally affecting the industry in which the
Business is primarily engaged and not specifically relating to or having a
materially disproportionate effect on P-Tech or the Business relative to other
participants in the industry in which the Business is primarily engaged, (c) any
public announcement of the transactions contemplated by this Agreement in
accordance with the terms of this Agreement, or (d) any action taken by
Purchaser or its Representatives in accordance with the terms of this Agreement,
or (ii) the ability of the Sellers to perform their material obligations
hereunder or to consummate the transactions contemplated hereby.

 

4

 

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA.

 

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Entity or by any arbitrator.

 

“Ordinary Course of Business” means the ordinary course of the operation of the
Business consistent with past practices of the Seller Companies.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
and consents required to be obtained from Governmental Entities necessary to
conduct and operate the Business as currently conducted or operated.

 

“Permitted Liens” means (i) liens for Taxes, which either (a) are not delinquent
or (b) are set forth on Section 1.1(b) of the Disclosure Letter and are being
contested in good faith and by appropriate proceedings and for which an
appropriate reserve has been established on the Reference Balance Sheet in
accordance with GAAP, (ii) mechanics’, materialmen’s or contractors’ liens or
encumbrances for construction in progress and workmen’s, repairmen’s,
warehousemen’s and carriers’ liens arising in the Ordinary Course of Business
and which do not materially impair the occupancy or use, value or marketability
of the property which they encumber, (iii) zoning, entitlement, building and
other land use regulations imposed by Governmental Entities having jurisdiction
over the real property which do not materially impair the occupancy or use,
value or marketability of the property which they encumber, (iv) covenants,
conditions, restrictions, easements and other matters affecting the assets or
property of the Business which do not materially impair the occupancy or use,
value or marketability of the property which they encumber, and (v) any matters
set forth on Section 1.1(b) of the Disclosure Letter.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Entity.

 

“PHMD Korea” means PhotoMedex Korea Limited, a company organized under the laws
of South Korea.

 

“PHMD UK” means Photo Therapeutics Limited, a company organized under the laws
of England and Wales.

 

5

 

 

“Post-Closing Tax Period” means (a) any Taxable Period beginning after the
Closing Date and (b) the portion of any Straddle Period beginning after the
Closing Date and ending at the end of such Straddle Period.

 

“Pre-Closing Tax Period” means (a) any Taxable Period ending on or before the
Closing Date and (b) the portion of any Straddle Period beginning on the first
day of such Straddle Period and ending at the close of the Closing Date.

 

“Proceeding” means any action, audit, arbitration, audit, examination, hearing,
litigation, or suit (whether civil, criminal or administrative) commenced,
brought, conducted, or heard by or before, or otherwise involving, any
Governmental Entity or arbitrator.

 

“Reference Balance Sheet” means the unaudited balance sheet of the Business as
of March 31, 2015.

 

“Representatives” means, with respect to any Person, each of the Affiliates,
directors, officers, employees, agents and other representatives (including
attorneys, accountants and financial advisors) of such Person.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller Companies” means, collectively, PHMD, P-Tech and the Foreign Subsidiary.

 

“Sellers’ Knowledge” means the actual knowledge of Dennis McGrath, Dolev
Rafaeli, Christina L. Allgeier and Michele Pupach, after conducting a reasonable
inquiry and investigation (consistent with such Person’s title and/or
responsibility) concerning the existence of a particular fact or matter.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation or a limited liability company (with voting securities), a
majority of the total voting power of shares of stock or interest entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company
(without voting securities), partnership, association or other business entity,
a majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

 

“Target Working Capital” means $0.

 

6

 

 

“Taxable Period” means any period prescribed by any Governmental Entity for
which a Tax Return is required to be filed or a Tax is required to be paid.

 

“Taxing Authority” means any U.S. or non-U.S. federal, national, state,
provincial, county, or municipal or other local government, any subdivision,
agency, commission, or authority thereof (or any quasi-governmental body)
exercising any taxing authority, or any other authority exercising tax
regulatory authority in its capacity as doing such.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Tax Sharing Agreement” means any Tax allocation or sharing agreement or similar
Contract (other than this Agreement) that obligates the Taxpayer to make any
payment computed by reference to the Taxes, taxable income or taxable Losses of
any other Person, other than the indemnification and gross-up provisions of the
Taxpayer’s credit facilities, if any, and similar provisions of any other
agreement entered into in the Ordinary Course of Business, the principal purpose
of which is not related to Taxes.

 

“Taxes” means (i) any and all taxes, installments, assessments, charges, duties,
fees, levies or other governmental charges, including income, franchise, margin,
capital stock, real property, personal property, tangible, withholding,
employment, payroll, social security, land transfer, employer, health, goods and
services, harmonized sales, social contribution, employment insurance premium,
unemployment compensation, disability, transfer, sales, use, service, escheat,
unclaimed property, license, excise, gross receipts, value-added (ad valorem),
add-on or alternative minimum, environmental, severance, stamp, occupation,
premium, unclaimed property, escheat and all other taxes of any kind for which a
Person may have any liability imposed by any Taxing Authority, whether disputed
or not, and any charges, fines, interest or penalties imposed by any Taxing
Authority or any additional amounts attributable or imposed with respect to such
amounts, (ii) any liability for the payment of any amounts of the type described
in clause (i) as a result of being a member of an affiliated, combined,
consolidated or unitary group for any Taxable Period; (iii) any liability for
the payment of amounts of the type described in clause (i) or clause (ii) as a
result of being a transferee of, or a successor in interest to, any Person or as
a result of an express or implied obligation to indemnify any Person.

 

“Third Party Claim” means any claim or Proceeding by any Person, other than the
Sellers, Purchaser or any of their respective Affiliates.

 

“Transaction Documents” means this Agreement, the Escrow Agreement, the
Transition Services Agreement and the Transfer Documentation.

 

“Transfer Documentation” means the Bill of Sale, Assignment and Assumption
Agreement, Patent Assignment, Domain Name Assignment, Trademark Assignment and
such other transfer documents as the Parties shall agree, all in form and
substance previously agreed by the Parties.

 

“Transferred Assets” means, collectively, the Securities and the Business
Assets.

 

7

 

 

“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of the Closing Date, among the Sellers and Purchaser, in the
form and substance previously agreed by the Parties.

 

“Working Capital” means, as of the Closing Date, the sum of the current assets
of the Business of the types listed on Appendix IV less the sum of the current
liabilities of the Business of the types listed on Appendix IV; provided, that,
for the avoidance of doubt, Working Capital shall not include any cash of the
Business, all of which (other than the Foreign Subsidiary Cash Amount) will be
transferred to PHMD prior to Closing. Working Capital will be calculated in
accordance with GAAP, all as set forth in more detail on Appendix IV.

 

Section 1.2           Additional Defined Terms.

 

Each of the following terms is defined in the Section set forth opposite such
term:

 

Accounts Receivable 3.7(d) Agreement Preamble Allocation Schedule 9.7 Applicable
Provisions 5.6(h) Business Assets Preamble Business Contracts 3.15(a) Collar
2.5(e) Closing 2.3 Closing Date 2.3 Closing Date Balance Sheet 2.5(a) Closing
Date Statement 2.5(a) Continuing Employees 5.5(a) Designated Accounting Firm
2.5(e) Excluded Assets 2.1 FDA 2.10 FFDCA 3.20 Financial Statements 3.4(b)
Foreign Subsidiary Recitals Health Care Laws 3.20 Increased Escrow Amount 8.4
Indemnified Person 8.2(a) Indemnifying Person 8.2(b) Inventory 3.7(c)
Non-Assignable Asset 2.7 Notice of Claim 8.2(a) Offered Employees 5.5(a) P-Tech
Preamble Party Preamble Proskauer 10.14 Purchase Price 2.3 Purchaser Preamble
Purchaser Indemnified Persons 8.1(a)

 

8

 

 

Purchaser Plan 5.5(a) SEC Documents 3.4(a) Securities Recitals Sellers Preamble
Seller Indemnified Persons 8.1(b) Sellers Objections 2.5(e) Straddle Period 9.3
Strategic Transaction 8.4 Third Party Notice 8.2(b) Transfer Date 5.5(c)
Transfer Taxes 5.2(b)

 

Section 1.3           Interpretation. Unless otherwise indicated to the contrary
herein by the context or use thereof (i) the words, “herein,” “hereto,” “hereof”
and words of similar import refer to this Agreement as a whole and not to any
particular Section or paragraph hereof, (ii) the word “including” means
“including, but not limited to,” (iii) words importing the singular will also
include the plural, and vice versa, and (iv) any reference to any federal,
state, local, or foreign statute or law (including within the definition of
Legal Requirement) will be deemed also to refer to all rules and regulations
promulgated thereunder. References to $ will be references to United States
Dollars, and with respect to any Contract, obligation, liability, claim or
document that is contemplated by this Agreement but denominated in currency
other than United States Dollars, the amounts described in such Contract,
obligation, liability, claim or document will be deemed to be converted into
United States Dollars for purposes of this Agreement as of the applicable date
of determination.

 

ARTICLE II

PURCHASE AND SALE; CLOSING

 

Section 2.1           Purchase and Sale. At the Closing (or, with respect to the
Securities, as provided in Section 2.8) upon the terms and subject to the
conditions set forth herein, (i) Purchaser shall purchase from PHMD or its
applicable Subsidiaries, and PHMD shall, and shall cause its applicable
Subsidiaries to, sell, convey, assign, transfer, and deliver to Purchaser, the
Securities, (ii) Purchaser shall purchase from the Sellers, and one or more of
their wholly-owned Subsidiaries, and the Sellers shall, or shall cause one or
more of their wholly-owned Subsidiaries to, as applicable, sell, convey, assign,
transfer and deliver to Purchaser, the Business Assets, and (iii) the Sellers
shall, or shall cause one or more of their wholly-owned Subsidiaries, as
applicable, to assign, and Purchaser shall assume and become responsible for
paying, performing and discharging, the Business Liabilities. For the avoidance
of doubt, the Business Assets shall not, and shall not be deemed to, include any
of the assets or properties set forth on Appendix III (the “Excluded Assets”).

 

Section 2.2           Purchase Price. At the Closing, Purchaser shall (a) pay to
PHMD for the Transferred Assets an aggregate cash purchase price equal to the
sum of $42,500,000, plus the Foreign Subsidiary Cash Amount (the “Purchase
Price”) and (b) assume the Business Liabilities. The Purchase Price shall be
payable at the Closing as described in Section 2.4.

 

9

 

 

Section 2.3          The Closing. The closing of the transactions contemplated
hereby (collectively, the “Closing”) shall take place at the offices of
Proskauer Rose LLP, Eleven Times Square, New York, New York 10036 (or at such
other location as the Parties may agree), on the date hereof. The date of the
Closing is referred to as the “Closing Date.”

 

Section 2.4          Payment of Purchase Price; Closing Deliverables. At the
Closing (or, with respect to the Securities, as provided in Section 2.8), as
applicable:

 

(a)          Purchaser shall deliver or cause to be delivered to PHMD or its
designees:

 

(i)          an amount equal to the Purchase Price less the Escrow Amount by
wire transfer of immediately available funds in the amount(s) and to the
account(s) specified by the Sellers;

 

(ii)         the Escrow Agreement duly executed by Purchaser;

 

(iii)        the Transition Services Agreement duly executed by Purchaser;

 

(iv)        the Transfer Documentation duly executed by Purchaser;

 

(v)         a certificate, dated as of the Closing Date and executed on behalf
of Purchaser by its secretary, certifying the resolutions of the board of
directors of Purchaser approving this Agreement and the transactions
contemplated hereby; and

 

(vi)        transfer documentation in respect of the Securities in the forms
provided by Shardul Amarchand Mangaldas & Co.

 

(b)          Purchaser shall deliver to the Escrow Agent, by wire transfer of
immediately available funds to an account specified by the Escrow Agent, the
Escrow Amount.

 

(c)          PHMD shall deliver or cause to be delivered to Purchaser or its
designees:

 

(i)          transfer documentation in respect of the Securities in the forms
provided by Shardul Amarchand Mangaldas & Co.;

 

(ii)         the Escrow Agreement duly executed by PHMD;

 

(iii)        the Transition Services Agreement duly executed by the Sellers;

 

(iv)        the Transfer Documentation duly executed by the applicable Seller;

 

(v)         certificates, dated as of the Closing Date, and executed by the
secretary of each Seller and PHMD UK, certifying the resolutions of the board of
directors of such Seller or PHMD UK, as applicable, approving this Agreement and
the transactions contemplated hereby;

 

(vi)        a certificate from the Governmental Entity in the state or other
jurisdiction in which each Seller is organized certifying that such entity is in
good standing;

 

10

 

 

(vii)       subject to Section 2.8, resignations from the officers and directors
of the Foreign Subsidiary effective as of the Closing Date;

 

(viii)      a certificate stating that neither Seller is a foreign person within
the meaning of Section 1445(f)(3) of the Code, prepared in accordance with
Treasury Regulation Section 1.1445-2(b)(2);

 

(ix)         a mutual release among the Sellers and their Subsidiaries (other
than the Foreign Subsidiary), on the one hand, and the Foreign Subsidiary, on
the other hand, in the form previously agreed by the Parties; and

 

(x)          evidence reasonably satisfactory to Purchaser of the termination
and release of all Liens (other than any Permitted Liens) on all Transferred
Assets.

 

Section 2.5           Working Capital Adjustment.

 

(a)          Not later than forty-five (45) days after the Closing Date,
Purchaser shall cause to be delivered to PHMD a statement setting forth
Purchaser’s calculation of Working Capital, as of 11:59 p.m. on the Closing Date
(the “Closing Date Statement”) together with the balance sheet of the Business
prepared as of the Closing Date from which such Closing Date Statement was
derived (the “Closing Date Balance Sheet”). The Closing Date Balance Sheet for
purposes of the calculation of Working Capital set forth in the Closing Date
Statement shall be determined in a manner consistent with the principles used in
the preparation of the Reference Balance Sheet. The review of the calculation of
Working Capital set forth in the Closing Date Balance Sheet in accordance with
this Section 2.5 shall be limited to a review of the changes, if any, in Working
Capital as of 11:59 p.m. on the Closing Date as compared to the Target Working
Capital and not a review of any changes in accounting policy or any other matter
but in all events in accordance with GAAP.

 

(b)          Purchaser shall permit PHMD and its Representatives reasonable
access during normal business hours to the books and records, accountant’s work
papers, personnel, and facilities of the Purchaser pertaining to the operation
of the Business in order to complete its review of the Closing Date Statement,
the calculation of the Working Capital, as of 11:59 p.m. on the Closing Date and
the Closing Date Balance Sheet and for the purpose of resolving any disputes
with respect thereto.

 

(c)          Within thirty (30) days after receipt of the Closing Date
Statement, PHMD may either inform Purchaser in writing that the Closing Date
Statement is acceptable or object thereto in writing, setting forth its
objections (the “Seller Objections”). The Seller Objections shall set forth
PHMD’s calculation of the applicable amounts and shall specify those items or
amounts as to which PHMD disagrees, and PHMD shall be deemed to have agreed with
all other items and amounts contained in the Closing Date Statement. If PHMD
delivers the Seller Objections and PHMD and Purchaser do not resolve all such
Seller Objections on a mutually agreeable basis within fifteen (15) Business
Days after Purchaser’s receipt of the Seller Objections, any Sellers Objection
as to which Purchaser and PHMD cannot agree upon may be submitted by either
Purchaser or PHMD to a mutually acceptable accounting firm (the “Designated
Accounting Firm”) for resolution as provided herein. If PHMD and Purchaser
cannot agree on a Designated Accounting Firm within five (5) Business Days after
the expiration of the fifteen (15) Business Day period set forth above, then
Deloitte LLP shall be the Designated Accounting Firm. The Designated Accounting
Firm shall have the power, authority and duty to resolve any outstanding Seller
Objections and the decision of the Designated Accounting Firm shall be final and
binding upon the Parties. Upon the agreement of PHMD and Purchaser or the
decision of the Designated Accounting Firm, the Closing Date Statement, as
adjusted in accordance with this Section 2.5, if necessary, shall be final and
conclusive with respect to the calculation of Working Capital, as of 11:59 p.m.
on the Closing Date. If PHMD fails to deliver any Seller Objections to Purchaser
within the first thirty (30) day period referred to above or if PHMD informs
Purchaser in writing that the Closing Date Statement is acceptable, the Closing
Date Statement delivered by Purchaser shall be final and binding on the Parties.

 

11

 

 

(d)          In resolving any disputed item, the Designated Accounting Firm
(i) shall be bound by the provisions of this Section 2.5, (ii) may not assign a
value to any item greater than the highest value claimed for such item or less
than the lowest value for such item claimed by either Purchaser or PHMD,
(iii) shall restrict its decision to such items included in the Seller
Objections which are then in dispute, (iv) may review only the written
presentations of Purchaser and PHMD in resolving any matter which is in dispute,
and (v) shall render its decision in writing within thirty (30) days after the
disputed items have been submitted to it. Upon the resolution of all Seller
Objections, the Closing Date Balance Sheet shall be revised to reflect the
resolution. If PHMD makes any Seller Objections, the fees, costs and expenses of
the Designated Accounting Firm shall be paid (x) by PHMD, if the Seller
Objections are resolved in favor of Purchaser, or (y) by Purchaser, if the
Seller Objections are resolved in favor of PHMD. If the Seller Objections are
resolved part in favor of PHMD and part in favor of Purchaser, such fees, costs
and expenses shall be shared by Purchaser and PHMD in proportion to the
aggregate amount of the Seller Objections resolved in favor of PHMD compared to
the aggregate amount of the Seller Objections resolved in favor of Purchaser.

 

(e)          If the Working Capital as of 11:59 p.m. on the Closing Date as
finally determined in accordance with this Section 2.5 exceeds the Target
Working Capital, Purchaser shall, within five (5) Business Days after such final
determination, pay an amount equal to such excess to PHMD in cash by wire
transfer of immediately available funds to an account specified by PHMD;
provided, however, that in no event shall Purchaser be required to make any such
payment to PHMD unless and until the amount of such excess exceeds $450,000 (the
“Collar”), whereupon Purchaser shall be required to pay only the amount of such
excess exceeding the Collar, up to a maximum payment amount of $500,000. If the
Working Capital as of 11:59 p.m. on the Closing Date as finally determined in
accordance with this Section 2.5 is less than the Target Working Capital, PHMD
shall, within five (5) Business Days after such final determination, pay an
amount equal to the absolute value of such shortfall to Purchaser in cash by
wire transfer of immediately available funds to an account specified by
Purchaser; provided, however, that in no event shall PHMD be required to make
any such payment to Purchaser unless and until the absolute value of the amount
of such shortfall exceeds the Collar, whereupon PHMD shall be required to pay
only the amount of the absolute value of such shortfall exceeding the Collar, up
to a maximum payment amount of $500,000. If the Working Capital as of 11:59 p.m.
on the Closing Date as finally determined in accordance with this Section 2.5
(i) is equal to the Target Working Capital, or (ii) exceeds or is less than the
Target Working Capital by an amount that is less than or equal to the Collar,
then neither Purchaser nor PHMD shall owe any amount to the other Party pursuant
to this Section 2.5. The Parties shall treat any payments in accordance with
this Section 2.5(e) as an adjustment to the Purchase Price.

 

12

 

 

(f)          Purchaser agrees that, following the Closing through the date that
payment, if any, is made pursuant to Section 2.5(e), Purchaser will not
knowingly take any actions that would make it impossible to calculate Working
Capital as of the Closing Date in the manner and utilizing the methods required
by this Agreement.

 

Section 2.6           Withholding Tax. Purchaser shall be entitled to deduct and
withhold from the Purchase Price all Taxes that Purchaser may be required to
deduct and withhold under any provision of the Code or any provision of
applicable Legal Requirements. To the extent that amounts are so withheld, all
such amounts withheld by Purchaser shall be treated for all purposes of this
Agreement as having been paid to the Sellers by Purchaser. To the extent that
Purchaser becomes aware of any withholding Taxes applicable to the payment of
the Purchase Price (other than due to a failure to provide the certificates
specified in Section 2.4(c)(viii)), Purchaser shall provide prompt written
notice to the Sellers of the amount of such Tax and the reason for such
withholding. The Parties will undertake commercially reasonable efforts to
minimize withholding Taxes on the payments contemplated by this Agreement.

 

Section 2.7           Non-Assignable Asset. To the extent that any Business
Asset is not assignable without the consent of another party, this Agreement
shall not constitute an assignment or an attempted assignment thereof if such
assignment or attempted assignment would constitute a breach thereof or a
default thereunder. The Sellers, on the one hand, and Purchaser, on the other
hand, shall use commercially reasonable efforts to obtain the consent of such
other party to the assignment of any such Business Asset to Purchaser in all
cases in which such consent is or may be required for such assignment. If any
such consent shall not be obtained with respect to any such Business Asset
(each, a “Non-Assignable Asset”), to the extent permitted by Legal Requirement,
(i) the Sellers shall cooperate with Purchaser in any mutually agreeable
reasonable arrangement designed to provide to Purchaser substantially equivalent
benefits to those that would have been assigned to Purchaser with respect to the
relevant Non-Assignable Asset had such consent been obtained, including
enforcement thereof and of all rights of the Sellers against any other Person
with respect to such Non-Assignable Asset, (ii) the Sellers shall take all such
actions and do, or cause to be done, all such things as shall reasonably be
necessary and proper in order that the value of any Non-Assignable Assets shall
be preserved and shall inure to the benefit of Purchaser, (iii) the Sellers
shall pay over to Purchaser promptly following receipt, all monies collected by
or paid to the Sellers in respect of such Non-Assignable Assets, and (iv) the
Purchaser shall have the sole responsibility for all obligations and liabilities
arising out of such Non-Assignable Assets to the extent that the same would have
constituted Assumed Liabilities had such consent been obtained.

 

13

 

 

Section 2.8           Foreign Subsidiary. To the extent that any action
necessary to evidence or otherwise give effect to the transfer of the Securities
to Purchaser shall not yet have been taken as of the Closing Date, the Parties
shall cooperate with respect to taking such action as promptly as reasonably
practicable following the Closing Date and, notwithstanding anything herein to
the contrary, the failure of the transfer of the Securities to Purchaser to have
been evidenced or otherwise effectuated as of the Closing Date shall not in and
of itself constitute or be deemed to constitute a breach of this Agreement. In
the interim, to the extent permitted by Legal Requirement, (i) the Sellers shall
cooperate with Purchaser in any mutually agreeable reasonable arrangement
designed to provide to Purchaser substantially equivalent benefits to those that
would have inured to Purchaser with respect to the Securities had all such
actions been taken as of the Closing Date, and (ii) at Purchaser’s request and
reasonable expense, the Sellers shall take all such actions and do, or cause to
be done, all such things as shall reasonably be necessary and proper in order
that the existence of the Foreign Subsidiary shall be preserved. Such actions
shall include, without limitation, the current directors and officers of the
Foreign Subsidiary remaining in such positions until their respective successors
are duly elected and qualified (but in any event, no later than December 31,
2015); provided, however, that (A) Purchaser shall use its commercially
reasonable efforts to elect and qualify successor directors and officers as
expeditiously as reasonably practicable; and (B) Purchaser shall indemnify and
hold harmless the current directors and officers of the Foreign Subsidiary for
any claim, liability or Loss to the extent arising out of or relating to the
period commencing from and after the Closing and ending on the date of their
respective resignations to the same extent that such indemnification would be
provided to such directors and officers under (x) the Articles of Association of
the Foreign Subsidiary as in effect immediately prior to the Closing, and (y)
the Form of Indemnification Agreement annexed to Form 10-K filed by PHMD with
the SEC for the fiscal year ending on December 31, 2014. In no event shall the
Securities be transferred, or any rights thereto be granted, other than if
requested or consented to by Purchaser. Notwithstanding anything to the contrary
in the transfer documentation in respect of the Securities, to the maximum
extent permitted by applicable Legal Requirements, the Parties shall, as between
themselves, treat the Closing Date as the date that the Securities were
transferred from PHMD, and Radiancy, Inc., to Purchaser.

 

Section 2.9           Consumer Business Vendor Contracts. To the extent any
Consumer Business Vendor Contracts are used in, or otherwise necessary for, the
operation of the Business, the Sellers shall, at Purchaser’s sole cost and
expense, cooperate with Purchaser in any mutually agreeable reasonable
arrangement designed to provide to Purchaser substantially equivalent benefits
to those that would have been assigned to Purchaser with respect to the relevant
Consumer Business Vendor Contract(s) had such Contract(s) been assigned to
Purchaser at Closing, from the Closing Date until no later than December 31,
2015; provided, however, that Purchaser shall use its commercially reasonable
efforts to negotiate its own Contract(s) with the counter party(s) to such
Consumer Business Vendor Contract(s) or other substitute arrangements as
expeditiously as reasonably practicable. The consummation of the transactions
contemplated hereby, in and of itself, shall not be deemed to limit or prevent
either Party from entering into, maintaining, pursuing or negotiating its own
business relationship with any counter party to a Consumer Business Vendor
Contract, subject to the Parties’ compliance with the other provisions of this
Agreement, including without limitation Section 5.6.

 

Section 2.10         FDA Audit. PHMD has represented to the U.S. Food and Drug
Administration (the “FDA”) that the observations contained in the Form 483
report dated June 16, 2015 will be remediated and finalized within the
timeframes proposed by PHMD to the FDA. To the extent that such remediation
actions are under the control of PHMD, PHMD shall be responsible for taking such
remediation actions. To the extent that such remediation actions are under the
control of Purchaser, Purchaser will use commercially reasonable efforts to take
such actions; provided, that in no event shall Purchaser incur any out-of-pocket
costs and expenses as a result thereof unless they are reimbursed by PHMD. If
(a) such observations are not remediated within such timeframes to the
satisfaction of the FDA, (b) the remediation of such observations is otherwise
unsatisfactory to the FDA (in either (a) or (b), other than as a result of
Purchaser failing to use commercially reasonable efforts to take such
remediation actions that are under its control but subject to the limit on
out-of-pocket costs and expenses stated above) or (c) the steps necessary to
remediate are other than as represented by PHMD to Purchaser, PHMD shall be
responsible for any and all out-of-pocket costs and expenses resulting from such
failure and/or unanticipated circumstances.

 

14

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PHMD

 

As a material inducement to Purchaser to enter into this Agreement and to
purchase the Transferred Assets, PHMD hereby represents and warrants to
Purchaser as follows:

 

Section 3.1           Organization; Power; Authorization. Each Seller is a
corporation duly organized, validly existing and in good standing under the laws
of its state of organization. Each Seller has all necessary corporate power and
authority to enter into, deliver and carry out its obligations pursuant to this
Agreement and the Transaction Documents to which it is or will be a party. Each
Seller’s execution, delivery and performance of this Agreement and the
Transaction Documents to which such Seller is or will be a party has been duly
authorized by all necessary action on the part of such Seller. The Foreign
Subsidiary is a company duly organized and validly existing under the laws of
India. The Foreign Subsidiary does not own, or have any interest in any equity
or an ownership interest in, any other Person. Each Seller Company, as the case
may be, has all necessary power and authority to operate the applicable portion
of the Business as currently conducted by it and to own and use the properties
owned and used by it. The Seller Companies are duly authorized to conduct
business and are in good standing under the laws of each jurisdiction where such
qualification is required, except where the failure to be so qualified would not
have a Material Adverse Effect.

 

Section 3.2           Binding Effect; Noncontravention.

 

(a)          This Agreement has been, and each other Transaction Document to
which a Seller is a party will be, duly executed and delivered by such Seller
and (assuming due authorization, execution and delivery by Purchaser)
constitutes (or in the case of the other Transaction Documents, will constitute)
a valid and binding obligation of such Seller which is enforceable against such
Seller in accordance with its terms, except as such enforceability may be
limited by (i) applicable insolvency, bankruptcy, reorganization, moratorium or
other similar laws affecting creditors’ rights generally, and (ii) general
equitable principles (whether considered in a Proceeding at law or in equity).

 

(b)          Except as set forth on Section 3.2(b) of the Disclosure Letter,
neither the execution and the delivery of this Agreement or the other
Transaction Documents by the Sellers nor the consummation of the transactions
contemplated hereby, will (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under (or an event which
with notice or lapse of time or both would become a default), give to others any
rights of termination, amendment, acceleration or cancellation of or result in a
violation of, (iii) result in the creation of any Lien (other than Permitted
Liens) upon any Transferred Asset pursuant to, or (iv) require any
authorization, consent, approval, exemption or other action by or declaration or
notice to any Person or Governmental Entity pursuant to (A) any Business
Contract or any material Contract to which any Seller Company is a party, by
which it is bound, or to which any of its assets are subject, (B) the
certificate of incorporation, bylaws or similar governing documents of any
Seller Company, or (C) under any Legal Requirement.

 

15

 

 

Section 3.3           Capitalization.

 

(a)          The authorized capital stock of P-Tech consists of 5,000 shares of
common stock, all of which are issued and outstanding. All of the authorized
capital stock of P-Tech has been duly authorized, is validly issued, fully paid
and nonassessable and is owned of record and beneficially by PHMD, free and
clear of all Liens (other than Permitted Liens and restrictions on transfer
arising under the Securities Act and state or foreign securities laws).

 

(b)          The authorized share capital of the Foreign Subsidiary is INR
24,000,000 (Indian Rupee Twenty Four Million only) divided into 24,000,000
(Twenty Four Million) ordinary equity shares of INR 1 (Indian Rupee One only)
each. The issued, subscribed and paid-up share capital of the Foreign Subsidiary
is INR 1,795,685 (Indian Rupees One Million Seven Hundred Ninety Five Thousand
Six Hundred Eighty Five only) divided into 1,795,685 (One Million Seven Hundred
Ninety Five Thousand Six Hundred Eighty Five) fully paid-up ordinary equity
shares of INR 1 (Indian Rupee One only) each, which constitute the Securities.
Except as set forth on Section 3.3(b) of the Disclosure Schedule, the Securities
have been duly authorized and validly issued. PHMD is the owner of record of
1,795,684 (One Million Seven Hundred Ninety Five Thousand Six Hundred Eighty
Four) fully paid-up ordinary equity shares of INR 1 (Indian Rupee One only) each
and holds beneficial interest over the entire Securities. Out of the Securities,
1 (One) fully paid-up ordinary equity share of INR 1 (Indian Rupee One only) has
been registered in the name of Radiancy Inc. as a nominee of PHMD, and PHMD
holds the beneficial interest over this equity share. All of the Securities are
free and clear of all Liens (other than Permitted Liens and restrictions on
transfer arising under applicable securities laws).

 

(c)          Except as set forth on Section 3.3(c) of the Disclosure Letter,
there are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other Contracts that
could require the Foreign Subsidiary to issue, sell, or otherwise cause to
become outstanding any of its capital stock. There are no outstanding or
authorized stock appreciation, phantom stock, profit participation or similar
rights with respect to the Foreign Subsidiary. No Seller Company is a party to,
and there are no, voting trusts, proxies, or other agreements or understandings
with respect to the voting or transfer of any of the Securities.

 

Section 3.4           Financial Statements.

 

(a)          All reports, schedules, forms, statements and other documents that
were required to be filed prior to the date hereof by PHMD with the SEC pursuant
to the reporting requirements of the Exchange Act, as amended, are referred to
herein as the “SEC Documents.” All such SEC Documents are available on the EDGAR
system. As of their respective dates, the disclosures and other information
within the SEC Documents that related to the Business or the Transferred Assets
complied in all material respects with the requirements of the Exchange Act or
the Securities Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact related to the Business or the Transferred Assets
or omitted to state a material fact related to the Business or the Transferred
Assets required to be stated therein or necessary in order to make the
statements therein with respect to the Business and/or the Transferred Assets,
in light of the circumstances under which they were made, not misleading.

 

16

 

 

(b)          The following financial statements for the Business are referred to
hereafter, collectively, as the “Financial Statements”: (i) audited balance
sheet and related statements of income and cash flows of the Business as of and
for the calendar years ended December 31, 2013 and December 31, 2014, and
(ii) reviewed Reference Balance Sheet and the related statement of income of the
Business as of and for the calendar quarter ended March 31, 2015. Each Financial
Statement (including the notes thereto, if any) has been prepared in accordance
with GAAP applied on a consistent basis throughout the periods covered thereby
and fairly presents in all material respects the financial condition of the
Business and its results of operations as of such dates and for the periods
specified; provided, however, that the Financial Statements described in clause
(ii) above lack footnotes and other presentation items required by GAAP and are
subject to normal year-end adjustments, the effect of which is not material to
the presentation thereof.

 

Section 3.5           No Undisclosed Liabilities. Except as set forth in Section
3.5 of the Disclosure Letter, the Business has no liabilities or obligations of
any kind whatsoever, whether accrued, contingent, absolute, determined,
determinable or otherwise, except for (i) liabilities reflected or reserved
against in the Reference Balance Sheet, (ii) current liabilities incurred in the
Ordinary Course of Business since the date of the Reference Balance Sheet,
(iii) liabilities or obligations explicitly disclosed in the Disclosure Letter
as such, (iv) future performance obligations under Business Contracts or
Employee Benefit Plans that did not result from any breach or default
thereunder, and (v) obligations to comply with applicable Legal Requirements
that did not result from any breach or default thereunder.

 

Section 3.6           Absence of Changes. Since March 31, 2015, except as set
forth in Section 3.6 of the Disclosure Letter, the Business has been operated in
the Ordinary Course of Business in all material respects and there has been,
with respect to the Business, no:

 

(a)          event that has had or would reasonably be expected to have a
Material Adverse Effect;

 

(b)          change in the Foreign Subsidiary’s authorized or issued equity
securities; grant of any option or right to purchase equity securities of the
Foreign Subsidiary; issuance of any security convertible into such equity
securities; grant of any registration rights; or purchase, redemption,
retirement, or other acquisition by the Foreign Subsidiary of any such equity
securities;

 

(c)          amendment to the certificate of incorporation, bylaws or other
organizational documents of the Foreign Subsidiary;

 

17

 

 

(d)          payment or increase by any Seller Company of any bonuses, salaries,
or other compensation to any director, officer, or employee of the Business, in
each case, other than as required by any existing Contract, Legal Requirement or
the terms of an Employee Benefit Plan, or entry into any employment, severance,
or similar Contract with any director, officer, or employee of the Business;

 

(e)          adoption of, or material increase in the payments to or benefits
under, any profit sharing, bonus, deferred compensation, savings, insurance,
pension, retirement, or other Employee Benefit Plan for or with any employees of
the Business;

 

(f)          damage to or destruction or loss of any asset or property of the
Business, whether or not covered by insurance, that materially and adversely
affects the properties, assets, business, financial condition, or prospects of
the Business or the Transferred Assets, taken as a whole;

 

(g)          entry into, termination of, or receipt of notice of termination of
(i) any license, distributorship, dealer, sales representative, joint venture,
credit, or similar agreement that is material to the Business, (ii) any Contract
included in the Business Assets or transaction involving the Business with a
total remaining commitment by or to any Seller Company that is or is reasonably
expected to be in excess of $25,000, or (iii) any other Business Contract, in
each case, other than in the Ordinary Course of Business;

 

(h)          sale, lease or other disposition of any Business Assets, other than
(i) in the Ordinary Course of Business, (ii) assets or property having an
aggregate value of less than $25,000, or (iii) payments of cash dividends;

 

(i)          mortgage, pledge, or imposition of any Lien (other than Permitted
Liens) on any Business Asset;

 

(j)          cancellation or waiver of any claims or rights with respect to a
Business Asset with a value in excess of $25,000;

 

(k)          material change in the accounting methods or policies used by any
Seller Company in respect of the Business; or

 

(l)          agreement, whether oral or written, by any Seller Company to do any
of the foregoing in respect of the Business.

 

Section 3.7           Title to Assets; Condition; Inventory; Accounts
Receivable.

 

(a)          Except as set forth in Section 3.7 of the Disclosure Letter, the
Seller Companies, and one or more of their wholly-owned Subsidiaries,
collectively have good and marketable title to, or a valid and binding leasehold
interest in or right to use, all of the Business Assets, free and clear of all
Liens except for Permitted Liens. Except for the Excluded Assets, the Business
Assets comprise all assets that are primarily used in, or otherwise necessary
for, the operation of the Business as conducted immediately prior to the
Closing. The Business Assets, together with the services to be provided by the
Sellers to the Purchaser pursuant to the Transition Services Agreement, are
sufficient for the continued conduct of the Business immediately after the
Closing in substantially the same manner as conducted immediately prior to the
Closing.

 

18

 

 

(b)          To Sellers’ Knowledge, the buildings, plants, structures, and
equipment of the Business are (i) structurally sound, (ii) in good operating
condition and repair, ordinary wear and tear excepted, and (iii) adequate for
the uses to which they are being put, in each case, in all material respects.

 

(c)          All inventory, finished goods, raw materials, work in progress,
supplies, and other inventories of the Business (“Inventory”), consists of a
quality and quantity usable and salable in the Ordinary Course of Business,
except for obsolete, damaged, defective or slow-moving items that have been
written off or written down to fair market value or for which adequate reserves
have been established. All Inventory is owned by the Seller Companies free and
clear of all Liens, except for Permitted Liens, and no Inventory is held on a
consignment basis. The quantities of each item of Inventory (whether raw
materials, work-in-process or finished goods) are not excessive, but are
reasonable in the present circumstances of the Business.

 

(d)          All accounts and notes receivable of the Business held by any of
the Seller Companies, and any security, claim, remedy or other right related to
any of the foregoing (the “Accounts Receivable”), have arisen from bona fide,
arm’s length transactions entered into by the Seller Companies involving the
sale of goods or the rendering of services in the Ordinary Course of Business
and there is no pending or, to Sellers’ Knowledge, threatened dispute regarding
the Accounts Receivable.

 

Section 3.8           Compliance with Laws; Permits. Section 3.8 of the
Disclosure Letter correctly lists each Permit that is material to the operation
of the Business as conducted immediately prior to the Closing, together with the
name of the Governmental Entity issuing such Permit. Each Permit is held by a
Seller Company and is valid and in full force and effect, no Seller Company is
in default in any material respect under, and, to Sellers’ Knowledge, no
condition exists that with notice or lapse of time or both would constitute a
default under, any such Permit and none of such Permits will be terminated,
become terminable or otherwise be materially and adversely affected solely as a
result of the transactions contemplated hereby. The Seller Companies have made
all material filings with Governmental Entities necessary to conduct and operate
the Business as currently conducted or operated and, with respect to the Foreign
Subsidiary, to permit the Foreign Subsidiary to own or use its assets in the
manner in which such assets are currently owned or used. The Seller Companies
are in material compliance with all applicable Legal Requirements relating to
the operation of the Business.

 

Section 3.9           Proceedings; Orders. Except as set forth on Section 3.9 of
the Disclosure Letter, there is no pending or, to Sellers’ Knowledge, threatened
Proceeding (or any reasonable basis therefor) (i) that challenges the validity
of this Agreement or any action taken or to be taken by the Sellers in
connection herewith or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement, or (ii) that has been commenced by
or against any Seller Company or any of their respective assets, officers or
directors that would adversely affect the Business or the Transferred Assets.
Except as set forth on Section 3.9 of the Disclosure Letter, (x) there is no
Order to which the Foreign Subsidiary, the Business or the Transferred Assets is
subject, and (y) neither Seller is subject to any Order that relates to the
Foreign Subsidiary, the Business or the Transferred Assets.

 

19

 

 

Section 3.10         Tax Matters. Except as set forth in Section 3.10 of the
Disclosure Letter:

 

(a)          All income, franchise and material Tax Returns required to be filed
by or with respect to the Business, the Transferred Assets and the Foreign
Subsidiary have been timely filed (taking into account all validly-obtained
extensions). All such Tax Returns are true, correct, and complete in all
material respects and all material Taxes due and owing (whether or not shown on
such Tax Returns) have been paid. Solely with respect to the Business and the
Transferred Assets, the Seller Companies have complied with all material Legal
Requirements relating to the withholding of Taxes and have withheld and paid on
a timely basis all material Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, company clinician,
independent contractor, creditor, stockholder, or other third party. No Seller
Company has received any notice that any Taxing Authority has threatened that it
is in the process of imposing any lien for Taxes (other than a Permitted Lien)
on the Transferred Assets or assets of the Foreign Subsidiary for the failure to
pay any Taxes. No material deficiencies or assessments for any Taxes have been
or are being asserted, or to Seller’s Knowledge, proposed or threatened against
the Business, Transferred Assets or the Foreign Subsidiary.

 

(b)          No material Proceedings before any Taxing Authority are currently
pending with regard to any Taxes or Tax Returns of the Sellers or their
Affiliates (other than the Foreign Subsidiary where the Foreign Subsidiary files
Tax Returns, separately from the Sellers and their Affiliates), or with respect
to the Transferred Assets or the Business. No Proceedings before any Taxing
Authority are currently pending with regard to any Taxes or Tax Returns of the
Foreign Subsidiary (where the Foreign Subsidiary files Tax Returns, separately
from the Sellers and their Affiliates). No Seller Company has received any
written notice (or to Sellers’ Knowledge, any threat) of any such audits or
Proceedings as described in this Section 3.10(b).

 

(c)          No written claims (or, to Sellers’ Knowledge, oral claims) has ever
been made by a Taxing Authority in a jurisdiction in which the Foreign
Subsidiary does not file Tax Returns that a Seller Company or the Foreign
Subsidiary is or may be subject to taxation by that jurisdiction.

 

(d)          There are not now any extensions of time in effect with respect to
the dates on which any Tax Returns of the Foreign Subsidiary were or are due to
be filed.

 

(e)          There are no outstanding or requested waivers of any statutes of
limitations or agreements by or on behalf of the Foreign Subsidiary for the
extension of time for the assessment of any Taxes or deficiency thereof, nor are
there any requests for rulings, outstanding subpoenas or requests for
information, notice of proposed reassessment of the Transferred Assets or any
property owned or leased by the Foreign Subsidiary or any other matter pending
between the Foreign Subsidiary, on the one hand, and any Taxing Authority, on
the other hand.

 

20

 

 

(f)          The Foreign Subsidiary has not entered into any transaction that
constitutes a “listed transaction” within the meaning of U.S. Treasury
Regulation Section 1.6011-4(b)(2).

 

(g)          No power of attorney that is currently in force has been granted
with respect to any matter relating to Taxes of the Foreign Subsidiary that
would have continuing effect after the Closing Date;

 

(h)          Neither Seller is a “foreign person” as that term is defined in
Section 1445 of the Code;

 

(i)          Since the date of its formation, the Foreign Subsidiary (i) has
been classified as and properly treated as a regarded entity for U.S. federal
income tax purposes and applicable provisions of state and local law, and (ii)
has not made an election to be treated as other than a corporation for U.S.
federal, state or local income tax purposes;

 

(j)          The Foreign Subsidiary will not be required to include any material
item of income in, or exclude any material item of deduction from, taxable
income for any Taxable Period (other than a Pre-Closing Taxable Period) as a
result of any:

 

(i)          use of an improper method of accounting for a Taxable Period ending
on or before the Closing Date;

 

(ii)         “closing agreement” as described in Section 7121 of the Code (or
any corresponding or similar provision of any state, local or foreign Tax Legal
Requirements) executed on or during the Pre-Closing Tax Period;

 

(iii)        installment sale or open transaction disposition made during the
Pre-Closing Tax Period; or

 

(iv)        prepaid amount received on or prior to the Closing Date.

 

(k)          Notwithstanding anything in this Agreement to the contrary, (i) the
representations and warranties in this Section 3.10 and Section 3.14 are the
sole and exclusive representations and warranties of the Sellers concerning Tax
matters, and (ii) cannot be relied upon with respect to Tax liabilities to the
extent attributable to a Post-Closing Tax Period (using the methodology of
Section 9.3 for the purpose of allocating Straddle Period Taxes), except to the
extent that such Tax liabilities result from the breach of any of the
representations in Section 3.10(j).

 

Section 3.11         Environmental Matters.

 

(a)          Except for such matters as would not, individually or in the
aggregate, have a Material Adverse Effect:

 

(i)          The operation of the Business by the Seller Companies is, and has
been, in compliance with all Environmental Laws, which compliance includes the
possession, maintenance of, compliance with, or application for, all Permits
required under applicable Environmental Laws for the operation of the Business
as currently conducted.

 

21

 

 

(ii)         With respect to the operation of the Business, the Seller Companies
have not (i) produced, processed, manufactured, generated, transported, treated,
handled, used, stored, disposed of or released any Hazardous Substances, except
in compliance with Environmental Laws, at any Leased Real Estate, or
(ii) exposed any employee or any third party to any Hazardous Substances.

 

(iii)        The Seller Companies have not received written notice of and there
is no Proceeding pending, or to Sellers’ Knowledge, threatened against any of
the Seller Companies, alleging any liability or responsibility under or
non-compliance with any Environmental Law or seeking to impose any financial
responsibility for any investigation, cleanup, removal, containment or any other
remediation or compliance under any Environmental Law. None of the Seller
Companies is subject to any Order or written agreement by or with any
Governmental Entity imposing any liability or obligation with respect to any of
the foregoing.

 

(iv)        The Seller Companies have all Permits necessary for the conduct of
the Business that are required under applicable Environmental Laws and are in
compliance with the terms and conditions of all such Permits.

 

(v)         The Seller Companies have provided or made available to Purchaser
all environmental reports, assessments, audits, studies, investigations and data
in its custody or possession concerning the Business.

 

(vi)        None of the transactions contemplated by this Agreement or the
Transaction Documents will trigger any filing requirement or other action under
any applicable Environmental Law, including any environmental “transfer law.”

 

(b)          The representations and warranties in this Section 3.11 are the
sole and exclusive representations of the Seller Companies concerning the
environmental matters addressed in this Section 3.11, including, without
limitation, any matters arising under Environmental Laws.

 

Section 3.12         Intellectual Property.

 

(a)          Except as set forth in Section 3.12(a) of the Disclosure Letter,
the Business Intellectual Property constitutes all material Intellectual
Property that is necessary for the operation of the Business as conducted
immediately prior to the Closing. The Seller Companies, or one or more of their
wholly owned Subsidiaries, have good title to, or a valid and binding license
to, all of the Business Intellectual Property, free and clear of all Liens
except for Permitted Liens.

 

(b)          Except as set forth in Section 3.12(b) of the Disclosure Letter,
there is no pending or, to Sellers’ Knowledge, threatened Proceeding by any
Person: (i) challenging the applicable Seller Company’s rights in or to any
Business Intellectual Property; (ii) challenging the validity, enforceability or
scope of any Business Intellectual Property; or (iii) asserting that any
Business Intellectual Property infringes, misappropriates or otherwise violates,
or would upon the commercialization of any product or service under development
violate, the Intellectual Property of any Person. This Section 3.12(b)
constitutes the sole representation and warranty of the Seller Companies under
this Agreement with respect to any actual or alleged infringement,
misappropriation or other violation by the Seller Companies of the Intellectual
Property of any other Person.

 

22

 

 

(c)          Except as set forth in Section 3.12(c) of the Disclosure Letter, no
third Person has rights to any Business Intellectual Property. No Person is
infringing, misappropriating or otherwise violating any Business Intellectual
Property. The Seller Companies, or one or more of their wholly owned
Subsidiaries, as applicable, have taken all steps reasonably necessary to secure
their interest in Business Intellectual Property, including obtaining all
necessary assignments from each of its employees, consultants and contractors
pursuant to a written agreement containing a present tense assignment of all
Intellectual Property created by such employee, consultant or contractor. The
Seller Companies, or one or more of their wholly owned Subsidiaries, as
applicable, have taken commercially reasonable steps to protect and maintain all
Business Intellectual Property, including without limitation to preserve the
confidentiality of any trade secrets.

 

Section 3.13         Real Estate. The Seller Companies do not own any real
property that is used in the operation of the Business. Section 3.13 of the
Disclosure Letter contains a true, complete and accurate list of the Leased Real
Estate, including, each relevant Lease, the date of such Lease and any
amendments thereto. Except as would not, individually or in the aggregate, be
material to the Business, (i) each Seller Company has a valid and subsisting
leasehold estate in each parcel of real property demised under a Lease to it for
the full term of the respective Lease, free and clear of any Liens other than
Permitted Liens and Liens under the Credit Agreement, (ii) all Leases are valid
and in full force and effect except to the extent they have previously expired
or terminated in accordance with their terms, and (iii) no Seller Company nor,
to Sellers’ Knowledge, any third party, has violated any provision of, or
committed or failed to perform any act which, with or without notice, lapse of
time or both, would constitute a default under the provisions of, any Lease.
Except for Liens granted under the Credit Agreement, the Seller Companies have
not assigned, pledged, mortgaged, hypothecated or otherwise transferred any
Lease nor have the Seller Companies entered into with any other Person any
sublease, license or other agreement that is material to the Business and that
relates to the use or occupancy of all or any portion of the Leased Real Estate.

 

Section 3.14         Employee Benefits.

 

(a)          Section 3.14(a) of the Disclosure Letter sets forth a true,
complete and accurate list of all material Employee Benefit Plans. The Sellers
have delivered or otherwise made available to Purchaser: (i) copies of all
material documents embodying and relating to each Employee Benefit Plan,
including the plan document, all amendments thereto and all related trust
documents; (ii) the most recent annual report (Form 5500), if any, required
under ERISA or the Code in respect of each Employee Benefit Plan; (iii) the most
recent actuarial report (if applicable) for all Employee Benefit Plans; (iv) the
most recent summary plan description, if any, required under ERISA with respect
to each Employee Benefit Plan; and (v) the most recent IRS determination or
opinion letter issued with respect to each Employee Benefit Plan intended to be
qualified under Section 401(a) of the Code. Other than as set forth in Section
411(d)(3) of the Code, there are no restrictions on the ability of the sponsor
of each Employee Benefit Plan to amend or terminate any Employee Benefit Plan,
and the sponsor of each Employee Benefit Plan has reserved such rights to amend
or terminate such Employee Benefit Plan.

 

23

 

 

(b)          (i) Each Employee Benefit Plan intended to qualify under
Section 401(a) of the Code has received a determination or opinion letter from
the Internal Revenue Service upon which it may rely regarding its tax-qualified
status under the Code and, to Sellers’ Knowledge, no event has occurred that
would reasonably be expected to cause the loss of such qualification, (ii) all
payments and contributions (including insurance premiums) due and payable as of
the Closing Date to each Employee Benefit Plan required to be paid by P-Tech
pursuant to the terms of an Employee Benefit Plan or by applicable Legal
Requirement with respect to all prior periods have been made or provided for by
P-Tech in accordance with the provisions of such Employee Benefit Plan or
applicable Legal Requirement, (iii) no Proceeding has been instituted or, to
Sellers’ Knowledge, is threatened against any of the Employee Benefit Plans
(other than routine claims for benefits and appeals of such claims), (iv) each
Employee Benefit Plan complies in form and has been established, administered
and maintained in all material respects in accordance with its terms and
applicable Legal Requirements, including, without limitation, ERISA and the
Code, (v) no Employee Benefit Plan is under an audit or investigation by the
Internal Revenue Service, U.S. Department of Labor, Pension Benefit Guaranty
Corporation or any other Governmental Entity, (vi) no Employee Benefit Plan
provides any post-retirement health and welfare benefits to any current or
former employee of P-Tech, except as required under Section 4980B of the Code,
Part 6 of Title I of ERISA or any other applicable state or local Legal
Requirement, and (vii) no non-exempt “prohibited transaction,” as such term is
defined in Section 406 of ERISA and Section 4975 of the Code, has occurred or is
reasonably expected to occur with respect to any Employee Benefit Plan, and no
circumstance has occurred that would subject P-Tech to a Tax or penalty imposed
by either Section 502(i) of ERISA or Section 4975 of the Code.

 

(c)          No Employee Benefit Plan to which P-Tech or any ERISA Affiliate
made, or was required to make, contributions, or which any of them maintained or
sponsored, during the past six years, is subject to Title IV of ERISA. Neither
P-Tech nor any ERISA Affiliate contributes to, or has during the past six years
contributed to, a Multiemployer Plan.

 

(d)          Except as set forth on Section 3.14(d) of the Disclosure Letter,
the consummation of the transactions contemplated by this Agreement, either
alone or in combination with any other event, will not give rise to any
liability under any Employee Benefit Plan, including, without limitation,
liability for severance pay, unemployment compensation, termination pay or
withdrawal liability, or accelerate the time of payment or vesting or increase
the amount of compensation of benefits due to any current or former employee,
officer, director, stockholder or other service provider of P-Tech or their
beneficiaries. No amount that could be reasonably expected to be received (i) by
a Business Employee (whether in cash or property), as a result of the
consummation of the transactions contemplated by this Agreement, or (ii) by any
employee, officer, director, stockholder or other service provider under any
Employee Benefit Plan or otherwise would not be expected to be deductible by
reason of Section 280G of the Code or would be subject to the excise Tax under
Section 4999 of the Code. P-Tech has no indemnity obligation on or after the
Closing Date for any Taxes imposed under Section 4999 or Section 409A of the
Code.

 

24

 

 

(e)          The representations and warranties in this Section 3.14 are the
sole and exclusive representations and warranties of Seller related to the
employee benefit matters addressed by such Section 3.14.

 

Section 3.15         Contracts.

 

(a)          Section 3.15(a) of the Disclosure Letter sets forth an accurate
list of the following Contracts to which any Seller Company is a party or by
which any Seller Company is bound that is primarily used in, or otherwise
necessary for, the operation of the Business (collectively, the “Business
Contracts”):

 

(i)          each Contract (other than purchase orders for Inventory) that
involves performance of services or delivery of goods or materials by any Seller
Company of an amount or value in excess of $50,000; provided, that Seller shall
not be required to list any XTRAC customer Contract;

 

(ii)         each Contract (other than purchase orders for Inventory) that
involves performance of services or delivery of goods or materials to any Seller
Company of an amount or value in excess of $25,000;

 

(iii)        each Lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any
personal property (except personal property leases and installment and
conditional sales agreements having aggregate payments of less than $50,000);

 

(iv)        each Contract in respect of Business Intellectual Property (other
than licenses for shrinkwrap, clickwrap or other similar commercially available
off-the-shelf software that has not been modified or customized by a third party
for the Business);

 

(v)         each collective bargaining agreement and other Contract to or with
any labor union or other employee representative of a group of employees;

 

(vi)        each joint venture, partnership, and other Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by any Seller
Company with any other Person;

 

(vii)       any agreement relating to indebtedness for borrowed money or
extensions of credit;

 

(viii)      each Contract containing covenants that restrict the business
activity of any Seller Company, including, but not limited to, any exclusivity
covenants, or limit the freedom of any Seller Company to engage in any line of
business or to compete with any Person;

 

(ix)         any agreement providing for indemnification by any Seller Company,
other than indemnification provided to customers or vendors in the Ordinary
Course of Business;

 

25

 

 

(x)          any employment or consulting Contract with any Business Employee,
or any consultant or contractor of the Business, other than at-will arrangements
that do not include severance or “change of control” provisions; and

 

(xi)         each amendment, supplement, and modification (whether oral or
written) in respect of any of the foregoing.

 

(b)          Except as set forth in Section 3.15(b) of the Disclosure Letter, as
of the date hereof, all of the Business Contracts are in full force and effect
and are enforceable in accordance with their terms except to the extent that
such enforceability (i) may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally, and (ii) is subject to general principles of equity.

 

(c)          Except as set forth in Section 3.15(c) of the Disclosure Letter, as
of the date hereof, no Seller Company is in breach in any material respect of or
default under (and to Sellers’ Knowledge, no event has occurred which with
notice or the passage of time or both would constitute a breach in any material
respect of or default under) any Business Contract nor, to Sellers’ Knowledge,
is any other party to any such Business Contract in breach in any material
respect of or default under such Business Contract.

 

Section 3.16         Labor Matters. Since January 1, 2012, neither Seller with
respect to the Business has been or is a party to any collective bargaining
agreement. There is no material strike, work stoppage, walkout, slowdown or
picketing by any Business Employees, nor is any material grievance proceeding in
progress or pending, or to Sellers’ Knowledge, threatened, between any Seller
Company, on the one hand, and any Business Employee or any union or collective
bargaining unit, on the other hand. Since January 1, 2012, (i) the Sellers with
respect to the Business have complied in all material respects with all Legal
Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, worker classification, benefits,
collective bargaining, the payment of social security and similar taxes,
occupational safety and health and plant closings and (ii) there has not been,
there is not presently pending or existing, and, to Sellers’ Knowledge, there is
not threatened, any complaint, charge or Proceeding against the Sellers with
respect to the Business relating to an alleged material violation of any Legal
Requirement pertaining to labor relations or employment matters.

 

Section 3.17         Insurance. All policies of insurance existing on the date
hereof relating to the Business, the Business Assets and the Business Employees
(except for any such policies maintained to provide benefits to employees under
an Employee Benefit Plan) are in full force and effect, and no Seller Company is
in default in any material respect with respect to its obligations under any
such insurance policies. All premiums and other payments due from any Seller
Company prior to the date of this Agreement under or on account of any such
insurance policies have been paid as of the date hereof. Except as set forth on
Section 3.17 of the Disclosure Letter, there is no material insurance claim by
any Seller Company pending under any of the policies in respect of the Business.

 

26

 

 

Section 3.18         Affiliate Transactions. Except as set forth in Section 3.18
of the Disclosure Letter, there are no Contracts relating to transactions (other
than related to continuing employment and benefit matters on arms’ length terms)
between the Foreign Subsidiary, on the one hand, and the Sellers or any
stockholder, director or executive officer of any Seller Company or any member
of such stockholder’s, director’s or executive officer’s immediate family, or
any Affiliate of such stockholder, director or executive officer on the other
hand (other than agreements related to their employment on arms’ length terms).
Except as set forth in Section 3.18 of the Disclosure Letter, no director or
executive officer of a Seller Company owns directly or indirectly on an
individual or joint basis any interest (other than passive investments in
publicly traded securities) in, or serves as an executive officer or director
of, any supplier or other Person (other than the other Seller Companies or
PHMD’s Subsidiaries) which has a material business relationship with a Seller
Company.

 

Section 3.19         Brokerage. Except as set forth on Section 3.19 of the
Disclosure Letter, no Seller Company has any liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Purchaser could become
liable or obligated.

 

Section 3.20         FDA and Regulatory Matters. Except as set forth in Section
3.20 of the Disclosure Letter: (i) no Seller Company has received, in respect of
the Business, any written notice of adverse filing, warning letter, untitled
letter or other written correspondence or written notice from the FDA, or any
other Governmental Entity, alleging or asserting noncompliance with the Federal
Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.) (the “FFDCA”); (ii) each
Seller Company is in compliance in all material respects with applicable health
care laws, including without limitation, the FFDCA, and the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), and the regulations promulgated
pursuant to such laws, and comparable state laws (collectively, “Health Care
Laws”); (iii) no Seller Company has received written notice that any
Governmental Entity has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Permits required by the Health Care Laws that are
applicable to the Business, which has not been resolved in such Seller Company’s
favor; and (iv) no Seller Company has, in respect of the Business, either
voluntarily or involuntarily, initiated, conducted, issued or caused to be
initiated, any recall, market withdrawal, safety alert, post-sale warning, “dear
doctor” letter, or other notice or action material to the Business relating to
the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to Sellers’ Knowledge, no Person has initiated or
conducted any such notice or action against any Seller Company. To Sellers’
Knowledge, the research, studies and tests conducted by or on behalf of each
Seller Company in respect of the Business have been conducted with reasonable
care and in accordance in all material respects with experimental protocols,
procedures and controls adopted by such Seller Company pursuant to all Health
Care Laws and Permits required by the Health Care Laws that are applicable to
such Seller Company or the Business.

 

Section 3.21         Foreign Corrupt Practices; OFAC. No Seller Company nor, to
Sellers’ Knowledge, any director, officer, agent, employee or other person
acting on behalf of any Seller Company, has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds,
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, or (iv) made any bribe, unlawful rebate, payoff,
influence payment, kickback or other unlawful payment. No Seller Company nor, to
Sellers’ Knowledge, any director, officer, agent, employee or Affiliate of any
Seller Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department; and the
Sellers will not use the Purchase Price, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department.

 

27

 

 

Section 3.22         Accounting and Disclosure Controls. Each applicable Seller
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions related to the Business are executed
in accordance with management’s general or specific authorizations,
(ii) transactions related to the Business are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference. PHMD maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act) that
are effective in ensuring that information required to be disclosed by PHMD in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by PHMD
in the reports that it files or submits under the Exchange Act is accumulated
and communicated to PHMD’s management, including its principal executive officer
or officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure. During the twelve (12)
months prior to the date hereof, PHMD has not received any notice or
correspondence from any accountant relating to any material weakness in any part
of the system of internal accounting controls of PHMD.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As a material inducement to the Sellers to enter into this Agreement and to sell
the Transferred Assets, Purchaser hereby represents and warrants to the Sellers
as follows:

 

Section 4.1           Organization, Power; Authorization. Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Purchaser has the requisite corporate power and
authority and all material Permits necessary to enter into, deliver and carry
out its obligations pursuant to this Agreement and the Transaction Documents to
which it is or will be a party. Purchaser’s execution, delivery and performance
of this Agreement and the Transaction Documents to which it is or will be a
party has been duly authorized by Purchaser.

 

Section 4.2           Binding Effect; Noncontravention.

 

(a)          This Agreement has been duly executed and delivered by Purchaser
and (assuming due authorization, execution and delivery by the Sellers)
constitutes a valid and binding obligation of Purchaser which is enforceable
against Purchaser in accordance with its terms, except as such enforceability
may be limited by (i) applicable insolvency, bankruptcy, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, and
(ii) general equitable principles (whether considered in a Proceeding at law or
in equity).

 

28

 

 

(b)          The execution, delivery and performance by Purchaser of this
Agreement do not and shall not: (i) conflict with or result in a breach of the
terms, conditions or provisions of, (ii) constitute a default under or result in
a violation of, (iii) result in the creation of any Lien upon the assets of
Purchaser pursuant to, or (iv) require any Permit or authorization, consent,
approval, exemption or other action by or declaration or notice to any Person
pursuant to (A) any material Contract to which Purchaser is a party, by which it
is bound, or to which any of its assets are subject, or (B) the certificate of
incorporation, bylaws or similar governing documents of Purchaser.

 

Section 4.3           Consents. No notice to, filing with, or Permit, or consent
or approval of any Person (including any Person which provides financing to
Purchaser or its Affiliates) is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by Purchaser.

 

Section 4.4          Brokerage. Purchaser has no liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Sellers could become
liable or obligated.

 

Section 4.5          Financing. As of the date hereof and as of the Closing
Date, Purchaser has and will have sufficient unrestricted funds on hand or
committed financing sources to pay the Purchase Price and to pay all fees and
expenses incurred by it in connection with the transactions contemplated
hereunder.

 

Section 4.6          Proceedings; Orders. There is no Proceeding or
investigation pending or, to the knowledge of Purchaser, threatened against
Purchaser, its properties or businesses, that (i) challenges the validity of
this Agreement or any action taken or to be taken by Purchaser in connection
herewith, or (ii) seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement, or which, individually or in the aggregate,
would impair or delay the ability of Purchaser to effect the Closing. Purchaser
is not subject to any Order that, individually or in the aggregate, would impair
or delay the ability of Purchaser to affect the Closing.

 

Section 4.7           Investment. Purchaser is acquiring the Securities for its
own account, for investment only, and not with a view to any resale or public
distribution thereof. Purchaser shall not offer to sell or otherwise dispose of
the Securities in violation of any Legal Requirement applicable to any such
offer, sale or other disposition. Purchaser acknowledges that (i) the Securities
have not been registered under the Securities Act, or any state or foreign
securities laws, (ii) there is no public market for the Securities and there can
be no assurance that a public market shall develop, and (iii) it must bear the
economic risk of its investment in the Securities for an indefinite period of
time. Purchaser has all requisite legal power and authority to acquire the
Securities in accordance with the terms of this Agreement and is an “Accredited
Investor” within the meaning of the Securities and Exchange Commission Rule 501
of Regulation D of the Securities Act, as presently in effect.

 

29

 

 

Section 4.8           Solvency. Immediately after giving effect to the Closing,
Purchaser will be able to pay its debts as they become due and will own property
which has a fair saleable value greater than the amounts required to pay its
probable liability on its debts as they mature. Immediately after giving effect
to the transactions contemplated by this Agreement, Purchaser will not have
unreasonably small capital with which to carry on its business. No transfer of
property is being made and no obligation is being incurred by Purchaser in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud creditors of Purchaser.

 

ARTICLE V

COVENANTS

 

Section 5.1           Public Announcements; SEC Filings. Neither the Sellers,
nor Purchaser, nor any of their respective Affiliates, shall issue or cause the
publication of any press release or other public announcement with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of the other Parties, except as may be required by listing requirements or Legal
Requirements. Notwithstanding the foregoing, the Parties have prepared a joint
press release to be issued by the Parties immediately following the execution of
this Agreement. The Parties shall cooperate with each other and use their
reasonable best efforts to promptly prepare and file all reports, including
current reports on Form 8-K and comments thereto, in connection with this
Agreement and the transactions contemplated hereby.

 

Section 5.2           Transaction Expenses; Transfer Taxes.

 

(a)          Purchaser shall bear all fees and expenses incurred by Purchaser
and its Representatives in connection with the negotiation and execution of this
Agreement and each other Transaction Document and the consummation of the
transactions contemplated hereby and thereby. The Sellers shall bear all fees
and expenses incurred by the Sellers in connection with the negotiation and
execution of this Agreement and each other Transaction Document and the
consummation of the transactions contemplated hereby and thereby. The fees and
expenses of Shardul Amarchand Mangaldas & Co. incurred by the Foreign Subsidiary
(or, PHMD, as applicable) in connection with the negotiation and execution of
this Agreement and the transfer documentation in respect of the Foreign
Subsidiary, and the consummation of the transactions contemplated hereby and
thereby shall be borne one half by Purchaser and one half by PHMD.

 

(b)          Notwithstanding anything to the contrary in this Agreement, all
stamp, transfer, documentary, sales, use, registration and other such Taxes,
levies and fees (including any penalties and interest) incurred in connection
with this Agreement and the transactions contemplated hereby (collectively,
“Transfer Taxes”), and the reasonable costs of preparing and filing the Tax
Returns associated therewith, will be borne solely by Sellers. All Tax Returns
with respect to Transfer Taxes shall be prepared and filed by the Person that
customarily is responsible for the filing of such Tax Returns. The Parties shall
reasonably cooperate with one another to lawfully minimize Transfer Taxes and
Sellers shall, if Purchaser is the filing party of a particular Transfer Tax
Return, pay to Purchaser the associated Transfer Taxes (and costs) to the
Purchaser within three (3) Business Days prior to the payment due date of such
Transfer Taxes and Purchaser shall duly remit such Taxes to the appropriate
Taxing Authority.

 

30

 

 

Section 5.3           Further Assurances. The Parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things not
inconsistent with this Agreement, all as the other Party may reasonably request
for the purpose of carrying out the intent of this Agreement and the Transaction
Documents. In addition, and without limitation of the foregoing, in the event
that either Seller shall, following the Closing, come into possession of any of
the Business Assets, such Seller shall promptly cause the transfer of such
Business Assets to Purchaser and shall take such actions reasonably requested by
Purchaser to memorialize such transfer.

 

Section 5.4           Post-Closing Access. Following the Closing, Purchaser
shall, and shall cause the Foreign Subsidiary to, provide to PHMD and its
Representatives reasonable access to the personnel, representatives, attorneys,
accountants, properties, books and records of the Foreign Subsidiary and the
Business upon reasonable advance written notice during regular business hours,
and will permit PHMD to make copies of any such information in each case to the
extent necessary for PHMD to comply with its obligations to the SEC or otherwise
under the Exchange Act.

 

Section 5.5           Employees; Employees Benefit Plans.

 

(a)          Within 24 hours following the Closing (or such other time as the
Parties may mutually agree), Purchaser shall, or shall cause one of its
Affiliates to, make written offers of employment to the active Business
Employees who are listed on Section 5.5(a) of the Disclosure Letter
(collectively, the “Offered Employees”), which offer shall remain open for five
days (or such other time as the Parties may mutually agree) following the
Closing Date. Each such offer shall provide (i) an annual base salary or hourly
wage rate (as the case may be) not less than the base salary or hourly wage rate
in effect as of the date hereof, and (ii) employee benefits that are
substantially comparable in the aggregate to the employee benefits received by
such Offered Employee as of the date hereof, or, in the discretion of Purchaser,
employee benefits offered to similarly situated employees of Purchaser from time
to time; provided, that any and all equity awards by Purchaser shall be at
Purchaser’s sole discretion. The Offered Employees who accept such offers of
employment and become employees of Purchaser (or any of its Affiliates) shall be
collectively referred to as the “Continuing Employees.” Subject to Purchaser’s
compliance with this Section 5.5(a), the Sellers shall be solely responsible
for, and liable to pay, severance (if any) that becomes due to a Business
Employee and for the provision of health plan continuation coverage in
accordance with the requirements of Section 4980B of the Code, Part 6 of Title I
of ERISA or any other applicable state or local Legal Requirement who (x) is an
Offered Employee but rejects Purchaser’s (or its Affiliate’s) offer of
employment provided in accordance with this Section 5.5(a) and does not continue
employment with the Sellers or any of their Affiliates on or after the Closing
Date, (y) is not an Offered Employee and does not continue employment with the
Sellers or any of their Affiliates on or after the Closing Date or (z) is a
former employee of Sellers or any of their Affiliates as of the Closing Date, in
each case in accordance with COBRA and the terms of the applicable plans.

 

31

 

 

(b)          As soon as reasonably practicable after the Closing Date or such
later date agreed to by the Parties or permitted under the Transition Services
Agreement, but in no event later than December 31, 2015, the Purchaser shall
take, or shall cause one of its Affiliates to take, all actions necessary to
implement and establish “employee benefit plans” within the meaning of Section
3(3) of ERISA and a 401(k) plan intended to be qualified under Section 401(a) of
the Code (collectively, “Purchaser Plans”) in which the Continuing Employees
shall be eligible to participate from and after the date of establishment. For
purposes of determining eligibility to participate, vesting and benefit accrual
in the Purchaser Plans, the service of each Continuing Employee prior to the
Closing Date shall be treated as service with Purchaser, to the extent
recognized by P-Tech prior to the Closing Date; provided, however, that such
service shall not be recognized to the extent that such recognition would result
in any duplication of benefits and Purchaser shall not be required to provide
service credit for benefit accrual purposes under any Purchaser Plan that is a
defined benefit pension plan. In addition, subject to applicable Legal
Requirement, Purchaser shall ensure that the Purchaser Plans (i) waive, or
caused to be waived, all limitations as to preexisting conditions, exclusions
and waiting periods with respect to participation and coverage requirements
applicable to Continuing Employees under any Purchaser Plan in which such
Continuing Employees may be eligible to participate after the Closing Date and
(ii) provide each Continuing Employee with credit for any co-payments and
deductibles paid during the plan year in which the Closing Date occurs in
satisfying any applicable deductible or out-of-pocket requirements under any
Purchaser Plans that are welfare plans in which such Continuing Employee is
eligible to participate after the Closing Date.

 

(c)          Except as otherwise provided in the Transition Services Agreement,
effective as of the later of the Closing Date and the date on which the
Continuing Employees’ employment commences with the Purchaser (such date, the
“Transfer Date”), all Continuing Employees shall cease to participate in any
Employee Benefit Plan sponsored by the Sellers or any of their Affiliates. The
Sellers shall retain all liabilities accrued through the Transfer Date in
respect of such Continuing Employees’ participation in Sellers’ Employee Benefit
Plans, other than liabilities that are included as liabilities in the
calculation of Working Capital. From and after the Transfer Date, the Purchaser
shall, pursuant to and in accordance with the terms of the Transition Services
Agreement, have the reimbursement obligations to Seller set forth therein with
respect to the costs and expenses associated with participation by the
Continuing Employees in any Employee Benefit Plans sponsored by the Sellers or
any of their Affiliates.

 

(d)          Nothing contained in this Section 5.5, expressed or implied, shall
(i) be treated as the establishment, amendment or modification of any Employee
Benefit Plan or Purchaser Plan or, except as expressly set forth in this Section
5.5, constitute a limitation on rights to amend, modify, merge or terminate
after the Closing Date any Employee Benefit Plan or Purchaser Plan, (ii) give
any current or former employee, officer, director or other independent
contractor (including any beneficiary or dependent of the foregoing) of the
Parties or their respective Affiliates any third party beneficiary or other
rights, or (iii) except as explicitly set forth in this Section 5.5, obligate
Purchaser or any of its Affiliates to (A) maintain any particular Employee
Benefit Plan or Purchaser Plan, or (B) retain the employment or services of any
current or former employee, officer, director or other service provider.

 

32

 

 

Section 5.6           Non-Compete and Non-Solicitation.

 

(a)          PHMD agrees that for a period of four (4) years after the Closing
Date neither it nor any of its Affiliates shall, either directly or indirectly,
alone or with others, engage in, own, manage, operate, finance, control, or
provide services to, any Person that sells, distributes or otherwise provides,
for use in a medical practice, excimer lasers or excimer lamps; provided, that
nothing in this Section 5.6(a) shall preclude PHMD or any of its Affiliates from
owning, solely as an investment, up to 5% of any Person engaged in any such
business.

 

(b)          PHMD agrees that for a period of four (4) years after the Closing
Date neither it nor any of its directors or Affiliates shall, without the prior
written consent of Purchaser, directly or indirectly solicit the employment or
services of, or retain, any Continuing Employee; provided, that the restrictions
contained in this Section 5.6(b) shall not apply to solicitations through job
fairs or general solicitations or advertisements not directed at any particular
individual.

 

(c)          PHMD agrees that for a period of four (4) years after the Closing
Date neither it nor any of its Affiliates shall, without the prior written
consent of Purchaser, knowingly cause or attempt to cause any customer of the
Business to reduce or terminate its business relationship with Purchaser.

 

(d)          Purchaser agrees that for a period of four (4) years after the
Closing Date neither it nor any of its directors or Affiliates shall, without
the prior written consent of the Sellers, directly or indirectly solicit the
employment or services of, or retain any employee of either Seller (other than
any Business Employee) as of the Closing; provided, that the restrictions
contained in this Section 5.6(d) shall not apply to solicitations through job
fairs or general solicitations or advertisements not directed at any particular
individual.

 

(e)          Purchaser agrees that for a period of four (4) years after the
Closing Date neither it nor any of its Affiliates shall, without the prior
written consent of the Sellers, knowingly cause or attempt to cause any customer
of any Seller or any of their Affiliates to reduce or terminate its business
relationship with such Seller or such Affiliate.

 

(f)          If a final judgment of a court or tribunal of competent
jurisdiction determines that any term or provision contained in Section 5.6(a),
(b), (c), (d) or (e) is invalid or unenforceable, then the Parties agree that
the court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 5.6
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed.

 

(g)          In the event of any breach or attempted breach of any provision
contained in Section 5.6(a), (b), (c), (d) or (e), the aggrieved Party shall be
entitled to injunctive and other temporary relief without the need to post a
bond and, subject to the other limitations herein, to such other and further
legal and equitable relief and damages as may be proper.

 

33

 

 

(h)          PHMD agrees that, for the shorter of the period ending on (i) the
date that is four (4) years after the Closing Date, or (ii) the date that the
restrictions set forth in Section 13(e) of each of the agreements listed on
Section 5.6(h) of the Disclosure Letter (the “Applicable Provisions”) would
otherwise expire in accordance with their terms, PHMD shall, and shall cause its
Affiliates to, enforce, including by way of seeking equitable remedies and/or
damages, the restrictions set forth in the Applicable Provisions for the benefit
of Purchaser and its Affiliates with respect to the Business. In no event shall
PHMD consent to any amendment or waive any of its rights under such agreements
to the extent that the same would (x) shorten the duration of the Applicable
Provisions, or (y) permit the executives restricted by the Applicable Provisions
to either directly or indirectly, alone or with others, engage in, own, manage,
operate, finance, control, or provide services to, any Person that sells,
distributes or otherwise provides, for use in a medical practice, excimer lasers
or excimer lamps.

 

Section 5.7           PhotoMedex Name. Purchaser understands that subsequent to
the Closing, the Sellers will use the name “PhotoMedex” and that such name and
any and all derivations thereof are excluded from the Transferred Assets
hereunder. Immediately following the Closing, Purchaser shall change the name of
the Foreign Subsidiary to a name that does not include “PhotoMedex,” “PHMD” or
any other names which are confusingly similar thereto, and after the Closing,
Purchaser shall, and shall cause the Foreign Subsidiary to, not use, directly or
indirectly, the name “PhotoMedex,” “PHMD” or any other name which is confusingly
similar thereto, except as necessary to satisfy its obligations hereunder.

 

Section 5.8           PHMD Korea Employee. Purchaser agrees that it shall, and
shall cause its Affiliates to (i) enforce any and all rights of Purchaser or its
Affiliates against Kosmo Meditech (“Kosmo”) to cause Kosmo to fulfill its
obligations pursuant to Section 3.3 of that certain Termination of Services
Agreement, dated as of March 4, 2015, by and between PhotoMedex Korea Ltd. and
Kosmo (the “Termination Agreement”), and (ii) pay over to PHMD promptly
following receipt, all monies paid to Purchaser or its Affiliates by Kosmo
pursuant to Section 3.3 of the Termination Agreement.

 

ARTICLE VI

[RESERVED]

 

ARTICLE VII

[RESERVED]

 

ARTICLE VIII

INDEMNIFICATION

 

Section 8.1           Indemnification.

 

(a)          Subject to the limitations set forth in Section 8.3, PHMD agrees
from and after the Closing Date to indemnify, defend and hold harmless Purchaser
and all of its officers, managers, directors, shareholders, members, Affiliates,
employees and agents (the “Purchaser Indemnified Persons”) from and against any
Losses actually incurred by such Purchaser Indemnified Persons arising out of or
resulting from (i) any breach by any Seller Company of any representation or
warranty of such Seller Company contained in this Agreement or any other
Transaction Document, (ii) any breach by any Seller Company of any covenant or
other obligation or agreement contained in this Agreement or any other
Transaction Document, and (iii) the Excluded Liabilities; provided, in each
case, that the relevant Purchaser Indemnified Person has submitted to PHMD a
Notice of Claim or Third Party Notice, as applicable, in respect thereof prior
to the date of expiration of any applicable survival period specified in Section
8.3.

 

34

 

 

(b)          Subject to the limitations set forth in Section 8.3, Purchaser
agrees from and after the Closing Date to indemnify, defend and hold harmless
PHMD and all of its and its Affiliates’ respective officers, managers,
directors, shareholders, members, Affiliates, employees and agents (the “Seller
Indemnified Persons”) from and against any Losses actually incurred by the
Seller Indemnified Persons arising out of or resulting from (i) any breach by
Purchaser of any representation or warranty of Purchaser contained in this
Agreement or any other Transaction Document, (ii) any breach by Purchaser of any
covenant or other obligation or agreement of Purchaser contained in this
Agreement or any other Transaction Document, and (iii) the Business Liabilities;
provided, in each case, that the relevant Seller Indemnified Person has
submitted to Purchaser a Notice of Claim or Third Party Notice, as applicable,
in respect thereof prior to the date of expiration of any applicable survival
period specified in Section 8.3.

 

Section 8.2           Procedures for Indemnification.

 

(a)          If any Purchaser Indemnified Person or Seller Indemnified Person
(each, an “Indemnified Person”) shall claim indemnification hereunder for any
matter (other than a Third Party Claim) for which indemnification is provided in
Section 8.1, the Indemnified Person shall promptly after it first obtains
knowledge of facts which could reasonably be expected to give rise to Losses
that will serve the basis for such claim, give written notice (a “Notice of
Claim”) to PHMD or Purchaser, as applicable, setting forth the basis for such
claim and the nature and estimated amount of the claim to the extent then
feasible (which estimate shall not be conclusive of the final amount of the
claim), all in reasonable detail; provided, that the failure of any Indemnified
Person to give timely notice thereof shall not affect any of its rights to
indemnification hereunder nor relieve PHMD or Purchaser, as the case may be,
from any of its indemnification obligations hereunder, except to the extent that
it is actually prejudiced by such failure. If PHMD or Purchaser, as applicable,
disputes any claim set forth in the Notice of Claim, it may, at any time deliver
to the Indemnified Person that has given the Notice of Claim a written notice
indicating its dispute of such Notice of Claim, and the Parties shall attempt in
good faith for a period of thirty (30) days after delivery of the dispute notice
to agree upon the rights of the Parties with respect to such Notice of Claim. If
no such agreement can be reached after good faith negotiation, the Parties shall
have the rights and remedies, if any, available to them under this Agreement or
applicable Legal Requirements.

 

35

 

 

(b)          If an Indemnified Person shall claim indemnification hereunder
arising from any Third Party Claim for which indemnification is provided in
Section 8.1, the Indemnified Person shall promptly after it first obtains
knowledge of such Third Party Claim, give written notice (a “Third Party
Notice”) to PHMD or Purchaser, as applicable (each, an “Indemnifying Person”),
of the basis for such claim, setting forth the nature of the claim or demand in
reasonable detail to the extent known by the Indemnified Person; provided, that
the failure of any Indemnified Person to give timely notice thereof shall not
affect any of its rights to indemnification hereunder nor relieve PHMD or
Purchaser, as the case may be, from any of its indemnification obligations
hereunder, except to the extent that it is actually prejudiced by such failure.
The Indemnifying Person, upon notice to the Indemnified Person, may at any time
within thirty (30) days after receiving a Third Party Notice, at its own cost
and through counsel of its choosing and reasonably acceptable to the Indemnified
Person, defend any claim or demand set forth in a Third Party Notice. The
Indemnifying Person shall have the right to compromise and settle all
indemnifiable matters related to Third Party Claims which are susceptible to
being settled and as to which it shall have properly assumed the defense;
provided, that the Indemnifying Party shall not, without the prior written
consent of the Indemnified Person settle or compromise any Third Party Claim or
consent to the entry of any final judgment that does not include as an
unconditional term thereof the delivery by the claimant or plaintiff of a
written release or releases from all liability in respect of such Third Party
Claim of all Indemnified Persons named in such Third Party Claim and the sole
relief for which are monetary damages that are paid in full by the Indemnifying
Party. In the event that a particular Third Party Claim is subject to the
limitations set forth in Section 8.3(b) and the aggregate amount of such Third
Party Claim exceeds the Indemnifying Person’s applicable maximum aggregate
liability, the Indemnifying Person shall not reject any settlement or compromise
offer without the prior consent of the Indemnified Person. The Indemnifying
Person shall from time to time and otherwise at the Indemnified Person’s request
apprise the Indemnified Person of the status of the claim, liability or expense
and any resulting Proceeding and shall furnish the Indemnified Person with such
documents and information filed or delivered in connection with such claim,
liability or expense or otherwise thereto as the Indemnified Person may
reasonably request, and shall diligently defend the applicable Third-Party
Claim. The Indemnified Person shall not admit any liability to any third party
in connection with any matter which is the subject of a Notice of Claim as to
which the Indemnifying Party shall have properly assumed the defense and shall
cooperate fully in the manner requested by the Indemnifying Party in the defense
of such claim. Notwithstanding anything herein stated, the Indemnified Person
shall at all times have the right to fully participate in such defense at its
own expense directly or through counsel; provided, however, that if there exists
a material conflict of interest between the Indemnified Person, on the one hand,
and the Indemnifying Party, on the other hand, or if the Indemnified Person has
been advised by counsel that there may be one or more legal or equitable
defenses available to it that are different from or additional to those
available to the Indemnifying Party, which, in either case, would make it
inappropriate for the same counsel to represent both the Indemnifying Party and
the Indemnified Person, then the Indemnified Person shall be entitled to retain
its own counsel at the cost and expense of the Indemnifying Person (except that
the Indemnifying Party shall not be obligated to pay the fees and expenses of
more than one separate counsel for all Indemnified Persons, taken together).
Until such time as the Indemnifying Person has timely delivered a notice of
intent to defend a Third Party Claim to the Indemnified Person, the Indemnified
Person shall, at the expense of the Indemnifying Person, undertake the defense
of (with counsel selected by the Indemnified Person and reasonably acceptable to
the Indemnifying Person) such claim, liability or expense, and shall have the
right to compromise or settle such claim, liability or expense exercising
reasonable business judgment; provided, that, such compromise or settlement
shall not be effected within the first thirty (30) days after Indemnifying
Party’s receipt of such Third Party Notice without the prior written consent of
the Indemnifying Person (such consent not to be unreasonably withheld,
conditioned or delayed).

 

36

 

 

Section 8.3           Limitations on Indemnification.

 

(a)          The representations and warranties made in this Agreement shall
terminate upon the twelve (12) month anniversary of the Closing Date, except for
the Fundamental Representations, which shall survive as follows: the
representations and warranties in Section 3.10 (Tax Matters), Section 3.11
(Environmental Matters), and Section 3.14 (Employee Benefits) shall survive
until sixty (60) days following the expiration of the statute of limitations
applicable thereto (giving effect to any waiver, mitigation or extension
thereof) and all other Fundamental Representations shall survive in perpetuity.

 

(b)          Subject to Section 8.3(d), PHMD’s maximum aggregate liability to
Purchaser Indemnified Persons for indemnification (including costs incurred in
the defense of such claim) under (i) Section 8.1(a)(i) (other than with respect
to Fundamental Representations) shall not exceed $3,600,000; and (ii) Section
8.1 and Section 9.2, in the aggregate, shall not exceed the Purchase Price.
Subject to Section 8.3(d), Purchaser’s maximum aggregate liability to Seller
Indemnified Persons for indemnification (including costs incurred in the defense
of such claim) under Section 8.1 shall not exceed the Purchase Price.

 

(c)          No Purchaser Indemnified Person shall be entitled to
indemnification pursuant to Section 8.1(a)(i) (other than with respect to
Fundamental Representations which shall not be subject to the limitations of
this Section 8.3(c)) unless and until the aggregate Losses incurred by all
Purchaser Indemnified Persons in respect of all claims under Section 8.1(a)(i)
(other than with respect to Fundamental Representations) collectively exceeds
$450,000 whereupon Purchaser Indemnified Persons shall only be entitled to
indemnification hereunder (subject to the other provisions of this Article VIII)
from PHMD for all such Losses incurred by Purchaser Indemnified Persons in
excess of such $450,000 threshold.

 

(d)          The amount of any Losses for which indemnification is provided
under this Agreement shall be reduced by (i) any amounts realized by the
Indemnified Person as a result of any indemnification, contribution or other
payment by any third party, (ii) any insurance proceeds actually recovered by
any Indemnified Person (which amount shall be reduced by the amount by which
insurance premiums for the Indemnified Person are increased as a direct result
of the Losses for which such insurance proceeds were received by the Indemnified
Person) or any amounts actually recovered by any Indemnified Person pursuant to
any indemnification agreement with any Person and (iii) any Tax savings actually
realized by the Indemnified Person (or its Affiliate) in the taxable year in
which the Loss is incurred. The Indemnified Persons shall use their commercially
reasonable efforts to pursue any claims for insurance, Tax benefits,
indemnification, contribution and/or other payments available from third parties
with respect to Losses for which it will seek, or has sought, indemnification
hereunder. 

 

(e)          Notwithstanding anything to the contrary in this Agreement, the
limitations, thresholds and qualifications set forth in this Article VIII:
(i) shall not apply in the case of fraud or willful breach, or (ii) in any
manner preclude an Indemnified Person from seeking any non-monetary equitable
remedy, including specific performance or a preliminary or permanent injunction.

 

37

 

 

(f)          No claim for indemnification may be made by a Purchaser Indemnified
Person and no indemnification shall be required to the extent that the Losses
sustained or incurred by such Purchaser Indemnified Person for which
indemnification is sought were treated and taken into account as a liability in
the Working Capital.

 

(g)          Subject to Section 8.3(f), the indemnification provided in this
Article VIII and in Section 9.2 (including all limitations contained herein)
shall be the sole and exclusive remedy for all matters relating to this
Agreement, the transactions contemplated hereby, and for the breach of any
representation, warranty, covenant or agreement contained herein, and Purchaser
and PHMD each expressly waive any and all claims which it may have with respect
to the foregoing, other than any Indemnification Claims to the extent provided
for in this Article VIII and in Section 9.2.

 

(h)          The representations, warranties, covenants and obligations of a
Party and the rights and remedies that may be exercised by the Indemnified
Persons based on such representations, warranties, covenants and obligations,
will survive and not be limited or affected by any investigation conducted by
any Indemnified Person with respect to, or any knowledge acquired (or capable of
being acquired) by such Indemnified Person at any time, whether before or after
the execution and delivery of this Agreement or the Closing, with respect to the
accuracy or inaccuracy of, or compliance with or performance of, any such
representation, warranty, covenant or obligation, and no Indemnified Person
shall be required to show that it relied on any such representation, warranty,
covenant or obligation of a Party in order to be entitled to indemnification
pursuant to this Article VIII.

 

(i)          Solely for the purpose of calculating Losses arising under this
Article VIII in respect of a breach of any representation or warranty (but, for
the avoidance of doubt, not for the purpose of determining whether any such
breach occurred), any Material Adverse Effect, materiality, material or similar
limitation set forth in such representation or warranty shall be disregarded.

 

Section 8.4           Escrow Amount. If at any time prior to the date that is
twelve (12) months from the Closing Date, (i) PHMD and/or any of its Affiliates
shall enter into one or more definitive agreements with any other Person (other
than a direct or indirectly wholly-owned Subsidiary of PHMD) to sell or
otherwise transfer all or substantially all of PHMD’s assets to such third
party(s) or shall otherwise engage in any material collaboration or other
strategic transaction with any other Person (other than a direct or indirectly
wholly-owned Subsidiary of PHMD) outside of the Ordinary Course of Business with
respect thereto (a “Strategic Transaction”), then, PHMD shall deposit with the
Escrow Agent, simultaneously with the consummation of such Strategic
Transaction, an additional sum such that the total amount then deposited with
the Escrow Agent shall equal three million six-hundred thousand dollars
($3,600,000) (such amount, the “Increased Escrow Amount”); provided, however, if
at any time during such twelve (12) month period, PHMD and/or any of its
Affiliates shall enter into one or more definitive agreements with any other
Person (other than a direct or indirectly wholly-owned Subsidiary of PHMD) to
sell or otherwise transfer all or a substantial portion of the assets comprising
the Neova business and/or the Surgical Laser Technology business, or shall
otherwise engage in any material collaboration or other strategic transaction
with any other Person (other than a direct or indirectly wholly-owned Subsidiary
of PHMD) outside of the Ordinary Course of Business with respect thereto, PHMD
shall deposit with the Escrow Agent, simultaneously with the consummation of
such transaction, an amount equal to two-hundred and fifty-thousand dollars
($250,000), and (ii) the cash and cash equivalents of PHMD (either individually
or on a consolidated basis) exceeds $12,000,000 at the end of any calendar
month, PHMD shall, within ten (10) days of the end of each such calendar month,
deposit with the Escrow Agent an amount equal to such excess; provided, that,
with respect to each of the foregoing clauses (i) and (ii), once the total
amount deposited with the Escrow Agent equals the Increased Escrow Amount, PHMD
shall not be required to deposit any additional sum(s) with the Escrow Agent
pursuant to this Section 8.4. In the event that any deposits are made with the
Escrow Agent pursuant to the foregoing clauses (i) or (ii) and a Strategic
Transaction is thereafter consummated, PHMD’s obligation to deposit funds with
the Escrow Agent shall be reduced on a dollar-for-dollar basis by the aggregate
amount of such other deposits. Any payments required to be made to a Purchaser
Indemnified Person pursuant to Section 8.1(a) or Section 9.2 shall be paid first
from the Escrow Amount or the Increased Escrow Amount, as applicable, and
thereafter, to the extent the Escrow Amount or the Increased Escrow Amount, as
applicable, has been depleted, shall be paid by PHMD.

 

38

 

 

Section 8.5           Adjustments to Purchase Price. All payments under this
Article VIII shall be treated as adjustments to the Purchase Price, unless
otherwise required by applicable Legal Requirement.

 

ARTICLE IX

TAX MATTERS

 

Section 9.1           Cooperation on Tax Matters.

 

(a)          The Parties shall reasonably cooperate with each other and with
each other’s agents, including accounting firms and legal counsel, in connection
with: (i) the preparation and filing of Tax Returns pursuant to this Article IX;
and (ii) Tax Proceedings. Further, each Party shall provide to the other
reasonable access to the books and records in such Party’s possession in
connection with the preparation and filing of Tax Returns of or relating to the
Foreign Subsidiary, or the conduct of a Tax Proceeding. Any information or
documents provided under this Section 9.1 shall be kept confidential by the
Party receiving the information or documents, except as may otherwise be
necessary in connection with the filing of Tax Returns or in connection with any
Proceedings relating to Taxes.

 

(b)          Purchaser shall promptly notify PHMD in writing upon receipt by
Purchaser or any of their Affiliates of notice of any Proceeding with respect to
Taxes of a Foreign Subsidiary which could result in any Tax liability for which
a Seller may be liable to a Purchaser Indemnified Person hereunder (“Tax
Proceedings”), provided, that the failure of Purchaser to give prompt notice
thereof shall not affect any of its rights to indemnification hereunder nor
relieve PHMD from any of its indemnification obligations hereunder, except to
the extent that Purchaser is materially prejudiced by such failure. The
disposition of such Tax Proceedings shall be governed by the procedures of
Section 8.2; provided, however, that, notwithstanding any other provision of
this Agreement, PHMD shall have sole control over all Tax Proceedings that are
disclosed on the Disclosure Letter hereto, and all Tax Proceedings with respect
to the Foreign Subsidiary where the applicable Tax Returns are not filed by a
Foreign Subsidiary separately from PHMD or its Affiliates, and neither Purchaser
nor any of its Affiliates shall have participation rights, or the ability to
approve settlements of, such Tax Proceedings, and Purchaser shall promptly cause
PHMD to receive all authorizations necessary to conduct and dispose of such Tax
Proceedings, provided however, that no settlement of such Tax Proceedings shall
entered into without the prior written consent of the Purchaser (not to be
unreasonably withheld or delayed) if the settlement has an adverse tax effect on
Purchaser or its Affiliates (including the Foreign Subsidiary) for taxable
periods (or portions thereof) beginning after the Closing Date or results in a
Tax liability for which Purchaser would not be fully indemnified by PHMD under
this Agreement.

 

39

 

 

Section 9.2           Tax Indemnification. PHMD shall indemnify the Purchaser
Indemnified Persons and hold them harmless from and against (i) all Taxes of the
Foreign Subsidiary for the Pre-Closing Tax Period (other than Taxes attributable
to extraordinary transactions undertaken on the Closing Date at the direction of
Purchaser), (ii) all Taxes of Seller Companies or any Affiliates thereof (other
than the Foreign Subsidiary), including any liability for Taxes allocable to or
arising out of the Business or ownership of the Transferred Assets for any
Pre-Closing Tax Period and including all Taxes incurred by the Seller Companies
or any Affiliates thereof (other than the Foreign Subsidiary) due to the
conveyance by PHMD and its Affiliates of the Transferred Assets under this
Agreement); and (iii) all Taxes that are the responsibility of Sellers pursuant
to Section 5.6(b); provided, however, that in the case of clauses (i), (ii) and
(iii) above, PHMD shall be liable only to the extent that such Taxes are in
excess of the amount, if any, taken into account as a liability in determining
the Working Capital on the Closing Date as finally determined under Section 2.5.
PHMD’s obligation to indemnify and hold harmless Purchaser and each Purchaser
Affiliate under this Section 9.2 shall survive until sixty (60) days following
the expiration of the statute of limitations applicable to the underlying Tax
(giving effect to any waiver, mitigation or extension of the subject statute of
limitations); provided, however, that if notice of a claim shall have been
timely given to PHMD under Section 8.2 or Section 9.1(b) on or prior to such
survival termination date, PHMD’s obligation to indemnify and hold harmless the
Purchaser Indemnified Persons in respect of such claim shall survive beyond such
date until such claim for indemnification has been satisfied or otherwise
resolved. Any amounts paid or payable under this Section 9.2 shall be without
duplication with amounts otherwise payable under this Agreement.

 

Section 9.3           Straddle Period. In the case of any Taxable Period that
includes (but does not end on) the Closing Date (a “Straddle Period”), the
amount of any Taxes for the Pre-Closing Tax Period shall be determined as
follows:

 

(a)          In the case of Taxes based upon income, gross receipts (such as
sales taxes) or specific transactions such as the sale or other transfer of
property and payroll, the amount of Taxes attributable to any Pre-Closing Tax
Period shall be determined by closing the books of the relevant Seller Company
as of the end of the Closing Date.

 

40

 

 

(b)          In the case of Taxes imposed on a periodic basis (such as real or
personal property Taxes), the amount of Taxes attributable to any Pre-Closing
Tax Period shall be equal to the amount of Taxes for such Straddle Period
multiplied by a fraction, the numerator of which is the number of days in the
Pre-Closing Tax Period included in the Straddle Period and the denominator of
which is the total number of days in the Straddle Period.

 

Section 9.4           Responsibility for Filing Tax Returns for Periods through
Closing Date.

 

(a)          PHMD shall prepare all Tax Returns of the Foreign Subsidiary for
all Taxable Periods ending on or before the Closing Date in a manner consistent
with past practice of the Foreign Subsidiary, unless otherwise required under
applicable Legal Requirements. PHMD shall provide Purchaser with drafts of such
Tax Returns (along with supporting workpapers and schedules) within sixty (60)
days of the due date therefor (including timely requested extensions), and
Purchaser shall be allowed to review such Tax Returns and provide PHMD with
comments thereto, with PHMD to accept all reasonable comments provided by
Purchaser within thirty (30) days of the receipt of the original or revised
draft (as applicable), and with such Tax Returns, as finally agreed between the
Parties, to then be filed by the Party legally required to file such Tax
Returns. Notwithstanding the foregoing, in the case of a Tax Return that is due
within thirty (30) days after the Closing Date (including extensions thereof),
PHMD shall provide a copy of such Tax Return (along with supporting workpapers
and schedules) and the Purchaser shall review and comment, in each case as soon
as practical before the filing due date (including extensions). Purchaser shall
cause the Foreign Subsidiary to timely file returns as finally agreed to.
Without duplication for amounts otherwise paid under Section 8.1(a) or Section
9.2. PHMD shall pay all Taxes shown due and payable on such Tax Returns to the
extent that the amount of such Taxes exceed the amount, if any, of such Taxes
that were taken into account as a liability in determining the Working Capital
on the Closing Date as finally determined under Section 2.5.

 

(b)          Purchaser shall prepare all Tax Returns of the Foreign Subsidiary
for Straddle Periods in a manner consistent with past practice of the Foreign
Subsidiary, unless otherwise required under applicable Legal Requirements.
Purchaser shall provide PHMD with drafts of such Tax Returns (along with
supporting workpapers and schedules) within sixty (60) days of the due date
therefor (including timely requested extensions), and PHMD shall be allowed to
review such Tax Returns and provide Purchaser with comments thereto, with
Purchaser to accept all reasonable comments provided by PHMD within thirty (30)
days of the receipt of an original or revised draft (as applicable).
Notwithstanding the foregoing, in the case of a Tax Return that is due within
thirty (30) days after the Closing Date or the Taxable Period to which it
relates (including extensions thereof), the Purchaser shall provide a copy of
such Tax Return (along with supporting workpapers and schedules) and PHMD shall
review and comment, in each case as soon as practical before the filing due date
(including extensions). PHMD shall reimburse Purchaser for all Taxes shown due
and payable on such Tax Returns that are allocable to the Pre-Closing Tax Period
no later than three (3) Business Days prior to the due date of the applicable
Tax Return, to the extent that the Taxes so allocated exceed the amount, if any,
of such Taxes that were taken into account as a liability in determining the
Working Capital on the Closing Date as finally determined under Section 2.5.

 

41

 

 

Section 9.5           Amended Returns and Retroactive Elections. Under otherwise
required under applicable Legal Requirements, Purchaser shall not, and shall not
cause or permit the Foreign Subsidiary to, (i) amend or revoke any Tax Returns
filed with respect to any Taxable Period ending on or before the Closing Date or
with respect to any Straddle Period, or (ii) make any Tax election that has
retroactive effect to any such Taxable Period or Straddle Period, in each such
case without the prior written consent of PHMD (not to be unreasonably withheld
or delayed).

 

Section 9.6           Refunds and Tax Benefits. Any Tax refunds of Taxes of the
Foreign Subsidiary that are received by Purchaser or the Foreign Subsidiary, and
any amounts credited against Tax of the Foreign Subsidiary to which Purchaser or
the Foreign Subsidiary become entitled, allocable to the Pre-Closing Tax Period
shall be for the account of PHMD, (excluding any refund or credit attributable
to any loss in a tax year (or portion of a Straddle Period) beginning after the
Closing Date applied (e.g., as a carryback) to income in the Pre-Closing Tax
Period), and Purchaser shall pay over or cause to be paid over to PHMD any such
refund or the amount of any such credit (net of any Taxes and reasonable
expenses of Purchaser or the Foreign Subsidiary attributable to such refund or
credit) within fifteen (15) days after receipt or entitlement thereto; provided,
however, Purchaser shall not be required to pay over to PHMD any such refund or
the amount of any such credit up to the amount of any such refund or credit
taken into account in determining the Working Capital on the Closing Date as
finally determined under Section 2.5.

 

Section 9.7           Purchase Price Allocations. The Parties agree that the
Purchase Price (plus other relevant items) shall be allocated in accordance with
Section 1060 of the Code among the Transferred Assets for all Tax purposes as
shown on the allocation schedule (the “Allocation Schedule”). A draft of the
Allocation Schedule shall be prepared by Purchaser and delivered to PHMD within
sixty (60) days following the Closing Date. If, within forty-five (45) days
after the receipt of the Allocation Schedule by PHMD, PHMD notifies Purchaser in
writing that PHMD objects to one or more items reflected in the Allocation
Schedule, PHMD and Purchaser shall negotiate in good faith to resolve such
dispute; provided, however, that if PHMD and Purchaser are unable to resolve any
dispute with respect to the Allocation Schedule within thirty (30) days
following Purchaser’s receipt of any such notice of objection, each of Purchaser
and PHMD may prepare and shall use (and shall cause its Affiliates to use) its
own separate purchase price allocation (each such allocation, a “Separate
Allocation”) in connection with the preparation and filing of all Tax Returns,
and Purchaser shall have no liability to PHMD, and PHMD shall have no liability
to Purchaser, for any Taxes that may be imposed by any Taxing Authority to the
extent that such Tax arises as a result of the inconsistencies between the
Separate Allocations. If no written objection is delivered by PHMD to Purchaser
within the forty-five (45) day period after PHMD’s receipt of the Allocation
Schedule, the Allocation Schedule as prepared by Purchaser shall deemed to be
accepted by PHMD and shall be shall be conclusive and binding upon the Parties.
The Parties shall file (and shall cause their Affiliates to file) all Tax
Returns (including amended returns and claims for refund) in a manner consistent
with the Allocation Schedule if the Allocation is agreed to (or deemed agreed
to), as the case may be pursuant to the procedures set forth in this Section
9.7. Any adjustments to the Purchase Price pursuant to Section 8.5 shall be
allocated in a manner consistent with the Allocation Schedule (if the Allocation
Schedule is being used pursuant to the provisions of this Section 9.7).

 

42

 

 

Section 9.8           Tax Sharing Agreements. PHMD shall cause all Tax Sharing
Agreements between the Foreign Subsidiary, on the one hand, and the Sellers (or
any other Person) to be terminated effective on the Closing.

 

Section 9.9           Tax Clearance Certificates. Purchaser acknowledges that
the Seller Companies and their Affiliates have not taken, and do not intend to
take, any action required to comply with any applicable bulk sale or bulk
transfer laws or similar laws and hereby waives compliance therewith; it being
understood that any liabilities arising out of the failure of the Sellers to
comply with the requirements and provisions of any such Laws in any jurisdiction
shall not limit Purchaser’s rights under Section 9.2.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1         Confidentiality. On and after the Closing, Purchaser shall
(and shall cause its Affiliates to) maintain the confidentiality of all
confidential or proprietary information of the Sellers and agrees not to,
directly or indirectly, disclose any such confidential or proprietary
information except to the extent that disclosure of any portion thereof is
required by Legal Requirement or determined to be necessary to comply with any
Legal Requirement or to the extent the information becomes generally available
to the public other than as a result of disclosure by Purchaser or its
Affiliates. On and after the Closing, PHMD shall (and shall cause its Affiliates
to) maintain the confidentiality of all confidential or proprietary information
of Purchaser and agree not to, directly or indirectly, disclose any such
confidential or proprietary information except to the extent that disclosure of
any portion thereof is required by Legal Requirement or determined to be
necessary to comply with any Legal Requirement or to the extent the information
becomes generally available to the public other than as a result of disclosure
by PHMD or its Affiliates. For the avoidance of doubt, upon the Closing,
information relating to the Business is not confidential or proprietary
information of the Sellers.

 

Section 10.2         Consent to Amendments. This Agreement may be amended or
modified, and any provisions of this Agreement may be waived, in each case upon
the approval, in writing, executed by, each of the Parties. No other course of
dealing between the Parties or any delay in exercising any rights pursuant to
this Agreement shall operate as a waiver of any rights of any Party.

 

Section 10.3         Entire Agreement. This Agreement, including the Disclosure
Letter attached hereto, and the other Transaction Documents constitute the
entire agreement among the Parties with respect to the matters covered hereby
and supersedes all previous written, oral or implied understandings among them
with respect to such matters, including, without limitation, that certain Letter
of Intent dated as of April 29, 2015 by and between PHMD and Purchaser, which is
hereby terminated and no longer of any further force or effect.

 

Section 10.4         Successors and Assigns. Except as otherwise expressly
provided in this Agreement, all covenants and agreements set forth in this
Agreement by or on behalf of the Parties shall bind and inure to the benefit of
the respective successors and permitted assigns of the Parties, whether so
expressed or not, except that neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by Purchaser (on the one
hand), or PHMD (on the other hand) without the prior written consent of PHMD or
the Purchaser, as applicable. Any attempted assignment without such consent
shall be null and void.

 

43

 

 

Section 10.5         Governing Law; Consent to Jurisdiction; Venue; Waiver of
Jury Trial. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE DOMESTIC LAWS OF THE STATE OF NEW YORK FOR CONTRACTS ENTERED INTO AND TO BE
PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK. EACH PARTY HERETO HEREBY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 10.6         No Additional Representations; Disclaimer.

 

(a)          Purchaser acknowledges and agrees that neither Seller nor any of
their respective Representatives, or any other Person acting on behalf of either
Seller, or any of their respective Representatives, has made any representation
or warranty, express or implied, as to the accuracy or completeness of any
information regarding the Business or the Transferred Assets, except as
expressly set forth in this Agreement or as and to the extent required by this
Agreement to be set forth in the Disclosure Letter. Purchaser further agrees
that neither Seller, nor any of their direct or indirect Representatives (or any
of their directors, officers, employees, members, managers, partners, agents or
otherwise), will have or be subject to any liability to Purchaser resulting from
the distribution to Purchaser, or Purchaser’s use of, any such information, and
any information, document or material made available to Purchaser or its
Representatives in certain “data rooms” and online “data sites,” management
presentations, management interviews, or any other form in expectation or
anticipation of the transactions contemplated by this Agreement.

 

(b)          Purchaser acknowledges and agrees that, except for the
representations and warranties of PHMD expressly set forth in Article III
hereof, the Transferred Assets are being acquired AS IS WITHOUT ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR INTENDED USE OR ANY OTHER EXPRESSED
OR IMPLIED WARRANTY. Purchaser acknowledges and agrees that it is consummating
the transactions contemplated by this Agreement and the other Transaction
Documents without relying on any representation or warranty, express or implied,
whatsoever by the Sellers or any of their Representatives, except for the
representations and warranties of PHMD expressly set forth in Article III
hereof.

 

44

 

 

(c)          In connection with Purchaser’s investigation of the Business,
Purchaser has received, directly or indirectly, through its Representatives,
from or on behalf of the Sellers or their Representatives, certain projections,
including projected statements of operating revenues, income from operations,
and cash flows of the Business (and the business transactions and events
underlying such statements) and certain business plan information, projections,
presentations, predictions, calculations, estimates and forecasts of the
Business and other similar data. Purchaser acknowledges that there are
uncertainties inherent in attempting to make such estimates, projections,
forecasts, plans, statements, predictions, presentations, calculations and other
similar data, that Purchaser is well aware of such uncertainties, that Purchaser
is making its own evaluation of the adequacy and accuracy of all estimates,
projections, forecasts, plans, statements, calculations, presentations,
predictions and other similar data so furnished to it (including the
reasonableness of the assumptions underlying such estimates, projections,
forecasts, plans, statements, calculations, predictions and other similar data),
and that neither Purchaser, nor any Purchaser Indemnified Person, shall have any
claim under any circumstances against either Seller or any other Person with
respect thereto or arising therefrom. Accordingly, the Sellers make no
representations or warranties whatsoever, to Purchaser or any other Person, with
respect to such estimates, projections, forecasts, plans, statements,
calculations, presentations, predictions and other similar data (including the
reasonableness of the assumptions underlying such projections, forecasts, plans,
statements, calculations, presentations, predictions and other similar data) and
no such Person shall be entitled to rely on such estimates, projections,
forecasts, plans, statements, calculations, presentations, predictions and other
similar data for any purpose, including in connection with the transactions
contemplated by this Agreement or the financing thereof.

 

(d)          In no event shall any of the provisions of Section 10.6(a) through
Section 10.6(c) be deemed to modify, qualify amend or otherwise affect in any
manner any of the representations and warranties of PHMD in Article III of this
Agreement, and Purchaser hereby reserves any and all rights that it may have
with respect the breach or inaccuracy thereof, subject to the other limitations
set forth in this Agreement.

 

Section 10.7         Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand, (b) sent by facsimile, or
(c) sent by mail, certified or registered mail with postage prepaid or by a
nationally recognized next-day or overnight delivery service, in each case to
the appropriate addresses and facsimile numbers set forth below (or to such
other addresses or facsimile numbers as a Party may designate by notice to the
other Parties). All such notices, consents, waivers and other communications
shall be deemed to have been given as follows: (x) if delivered by hand, on the
day of such delivery, if prior to 5:00 p.m., (y) if by mail, certified or
registered mail, next-day or overnight delivery, on the day delivered, and
(z) if by facsimile, on the Business Day on which confirmation of successful
transmission is received by the sender.

 

45

 

 

If to the Sellers to:

 

PhotoMedex, Inc.

100 Lakeside Drive, Suite 100

Horsham, Pennsylvania 19044

Facsimile: (215) 619-3209

Attention: President

 

with a copy, which shall not constitute notice to the Sellers, to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Facsimile: (212) 969-2900
Attention: Paul I. Rachlin, Esq.
                 Michael E. Callahan, Esq.

 

If to Purchaser, to:

 

MELA Sciences, Inc.
50 South Buckhout Street, Suite 1
Irvington, New York 10533
Facsimile: (914) 591-3701
Attention: Chief Executive Officer

 

with a copy, which shall not constitute notice to Purchaser, to:

 

Duane Morris LLP
30 South 17th Street
Philadelphia, Pennsylvania 19103-4196
Facsimile: (215) 689-4382
Attention: Kathleen M. Shay, Esq.

 

Section 10.8         Disclosure Letter. The Disclosure Letter constitutes a part
of this Agreement and is incorporated into this Agreement for all purposes as if
fully set forth herein. Each disclosure made in the Disclosure Letter shall be
organized by reference to the Section of this Agreement to which it applies;
provided, that disclosures in the Disclosure Letter with respect to a particular
representation or warranty in Article III of this Agreement shall be deemed to
be disclosures made with respect to all representations and warranties in
Article III of this Agreement with respect to which such disclosure reasonably
relates if it is readily apparent that such disclosure would be applicable
thereto. Except to the extent that the context otherwise explicitly requires,
the disclosure of any item or matter in the Disclosure Letter shall not in and
of itself be taken as an indication of the materiality thereof or the level of
materiality that is applicable to any representation or warranty set forth
herein.

 

Section 10.9         Counterparts. The Parties may execute this Agreement in two
or more counterparts (no one of which need contain the signatures of all
Parties), each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

46

 

 

Section 10.10         Time is of the Essence. Purchaser and the Sellers hereby
expressly acknowledge and agree that time is of the essence for each and every
provision of this Agreement.

 

Section 10.11         No Third Party Beneficiaries. Except as otherwise
expressly provided in this Agreement, no Person which is not a party shall have
any right or obligation pursuant to this Agreement.

 

Section 10.12         No Strict Construction. Each Party acknowledges that this
Agreement has been prepared jointly by the Parties, and shall not be strictly
construed against any Party.

 

Section 10.13         Headings. The headings used in this Agreement are for the
purpose of reference only and shall not affect the meaning or interpretation of
any provision of this Agreement.

 

Section 10.14         Waiver of Conflict. Each Party acknowledges that Proskauer
Rose LLP (“Proskauer”), counsel for the Seller Companies, has in the past
performed, is now performing and may continue to perform legal services for the
Sellers and that, upon the Closing, Proskauer’s representation of the Foreign
Subsidiary (but not the Sellers) shall terminate. Accordingly, each Party hereby
acknowledges that Proskauer may continue to represent the Sellers in any and all
matters related to this Agreement or the transactions contemplated hereby,
including any matters that are or may become adverse to the interests of the
Foreign Subsidiary and including claims arising under this Agreement. Effective
upon the Closing, Purchaser, on its own behalf and on behalf of the Foreign
Subsidiary, hereby waives any actual or potential conflict of interest that
exists or that may exist including, without limitation, any conflict that exists
or may arise by virtue of Proskauer’s possession of any information concerning
the Foreign Subsidiary as a result of Proskauer’s representation of the Sellers
or any other Person in any matter involving this Agreement or any other
Transaction Documents.

 

*  *  *  *  *

 

47

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

  PURCHASER:       MELA SCIENCES, INC.         By:       Name:     Title:      
SELLERS:       PhotoMedex, Inc.         By:       Name:     Title:      
PhotoMedex TECHNOLOGY, Inc.         By:     Name:     Title:

 

 

